Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 1 of 56 PageID #: 1
                                                                           LED
                                                                            K S OFFICE
                                                                  u.s       " COURT E D N Y.

Judith A. Archer                                                 ^ DEC 0 3 2019
Julie Pateman Ward
Dean W. Steele
                                                                  BROOKLYN OFFICE
NORTON ROSE FULBRIGHT US LLP
1301 Avenue of the Americas
New York, New York 10019
Tel.: (212) 318-3000
Fax: (212)318-3400
judith.archer@nortonrosefulbright.com
julie.ward@nortonrosefulbright.com
dean.steele@nortonrosefulbright.com
Attorneysfor Plaintiff
ExxonMobil Oil Corporation

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                            X
EXXONMOBIL OIL CORPORATION,

               Plaintiff,
                                                  Case No.:

      -against-
                                                  VERIFIED COMPLAINT IN
                                                  ADMIRALTY IN REM

M/V EVENING BREEZE,IMO number
9840805, official number 1282121, her
engines, apparel, furniture, equipment,
appurtenances, tackle, etc., in rem.                                        BT-OCK, J,

               Defendant.                                                   LEVY, M.J.
                                            X




       Plaintiff, ExxonMobil Oil Corporation, (hereinafter "Exxon" or "Plaintiff'), by and

through its undersigned counsel, for its Complaint in rem against the MN EVENING BREEZE,

IMO No. 9840805, Official No. 1282121, her engines, apparel, furniture, equipment,

appurtenances, tackle, etc. (hereinafter,"MW EVENING BREEZE" or "the Vessel"), in rem,

and alleges and pleads as follows:




                                          -1 -
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 2 of 56 PageID #: 2



                                JURISDICTION AND VENUE


          1.   This is a case of admiralty and maritime jurisdiction within the meaning of Rule

9(h) of the Federal Rules of Civil Procedure and Supplemental Admiralty Rule C, as hereinafter

more fully appears. The Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

1333 and the Commercial Instruments and Maritime Lien Act, 46 U.S.C. §§ 31301-31343.

Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

          2.   Venue is proper in the Honorable Court because the Defendant Vessel presently is

or will be situated within the waters ofthis District during the pendency ofthis action.

                                           PARTIES


          3.   At all times material hereto, Exxon was and still is a New York corporation, with

its head office at 22777 Springwoods Village Parkway, Spring, Texas 77389.

          4.   Defendant MA^ EVENING BREEZE, her engines, apparel, furniture,

appurtenances, tackle, etc., is registered under the laws of the United States, and is and will be

within the jurisdiction ofthe United States and this Honorable Court during the pendency of this

action.


                                 FACTUAL BACKGROUND


          5.   Exxon brings this action in order to recover money indisputably due and owing to

it for the provision of bunker fuel (hereinafter "Bunkers") and marine lubricants (hereinafter

"Lubes") to the Vessel under the ExxonMobil Oil Corporation General Conditions of Contract

(hereinafter, the "GCC"), which apply to the sale and provision of Bunkers, said terms of which

were provided to and accepted by the Buyer prior to Exxon's performance; the ExxonMobil

Marine Lubricants Standard Terms & Conditions (hereinafter, the "STC") which apply to the

sale and provision of Lubes, said terms of which were provided to and accepted by the Buyer
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 3 of 56 PageID #: 3



prior to Exxon's performance; and the respective invoices for the provision of said Bunkers and

Lubes to the Vessel. The terms and conditions of the GCC and STC related to the provision of

and payment for Bunkers and Lubes, respectively, were consistent for the relevant period and in

effect at the time ofthe provision of the Bunkers and Lubes in question. Attached as Exhibits 1

and 2 to this Complaint are true and correct copies ofthe GCC and STC,respectively.

       6.     Both the GCC and STC are between Exxon, as Seller, and, in accordance with the

invoices, the Master and Owners of the Vessel c/o Bouchard Transportation Company

(hereinafter,"Bouchard"), as Buyer.

       7.     Section 13 ofthe GCC states that:


              Deliveries of Marine Fuel hereunder are not made only on the
              credit of the Buyer but also on the faith and record of the vessel
              which uses the Marine Fuel and it is agreed that Seller will have
              and may assert a lien against such vessel for the amount of the
              delivered price of said Marine Fuel. Additionally, the Seller will
              have and may assert a lien for the said amount of the delivered
              price against such vessel or associated vessels, should the law
              applicable at the place of Seller's address, at the place of delivery
              of the Marine Fuel and/or at the place of seizure of such vessel,
              grant or recognize a lien for Marine Fuel delivered to a vessel or
              associated vessels.   All costs associated with the seizure of the
              vessel or associated vessels shall be for the Buyer's accoimt.
              Taking of any additional security measures by Seller shall now
              operate as a waiver of this provision. For the avoidance of doubt,
              the Buyer shall not be entitled to cancel the effect of the lien by
              wording on the delivery ticket or otherwise.

       Exhibit 1.

       8.     Section 3 ofthe STC states, in part, that:

              Sales are made on the credit of the receiving vessels as well as on
              Buyer's promise to pay, and amounts due shall immediately upon
              Delivery become a maritime lien against each such vessel in favor
              of Seller.

       Exhibit 2.


       9.     Section 5 ofthe STC states that:
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 4 of 56 PageID #: 4



                 Buyer shall indemnify and hold Seller, its Affiliates, and its Agents
                 harmless against any losses, damages, costs or expenses (including
                 reasonable attomey fees) that Seller, its Affiliates, or its Agents
                 may incur or for which they may become liable arising out of the
                 wrongful or negligent acts or omissions of Buyer, its Affiliates, or
                 its Agents or of the receiving vessel in cormection with any sale,
                 purchase, or delivery of Product pursuant to these Standard Terms
                 & Conditions.

       Exhibit 2.


       INVOICE NO.36278185


        10.      In accordance with invoice No. 36278185, dated 27 March 2019, Exxon delivered

Lubes to the Vessel on or about 9 March 2019(a true and correct copy ofthe invoice is attached

as Exhibit 3).

       11.       Upon delivery ofthe Lubes to the Vessel, a Marine Delivery Receipt(hereinafter,

"MDR")was signed by the Vessel's Master and/or Chief Engineer and stamped with the Seal of

the Vessel(a true and correct copy ofthe MDR is attached as part of Exhibit 3).

       12.       The invoice requires payment by the due date indicated, 30 April 2019 {See Exh.

3); and the STC provides for the accrual ofinterest on any late payments.{See Exh. 2 §3 ofSTC

allowing for 1% per month).

       13.       The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $4,648.05 USD plus interest and costs.

       INVOICE NO.36468938


       14.       In accordance with invoice No. 36468938, dated 12 April 2019, Exxon delivered

Bunkers to the Vessel on or about 8 April 2019(a true and correct copy ofthe invoice is attached

as Exhibit 4).




                                                -4
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 5 of 56 PageID #: 5



        15.    Upon delivery of the Bunkers to the Vessel, a MDR was signed by the Vessel's

Master and/or ChiefEngineer and stamped with the Seal ofthe Vessel(a true and correct copy of

the MDR is attached as part of Exhibit 4).

        16.    The invoice requires payment by the due date indicated, 31 May 2019 (See Exh.

4); and the GCC provides for the accrual of interest on any late payments.(See Exh. la §11 of

GCC allowing for 1.5% per month).

       17.     The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $32,593.50 USD plus interest and costs.

       INVOICE NO.36554750


       18.     In accordance with invoice No. 36554750, dated 22 April 2019, Exxon delivered

Lubes to the Vessel on or about 15 March 2019 (a true and correct copy of the invoice is

attached as Exhibit 5).

       19.     Upon delivery of the Lubes to the Vessel, a MDR was signed by the Vessel's

Master and/or ChiefEngineer and stamped with the Seal ofthe Vessel(a true and correct copy of

the MDR is attached as part ofExhibit 5).

       20.     The invoice requires payment by the due date indicated, 31 May 2019 (See Exh.

5); and the STC provides for the accrual of interest on any late payments.(See Exh.2 §3 ofSTC

allowing for 1% per month).

       21.    The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $3,990.55 USD plus interest and costs.




                                               5-
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 6 of 56 PageID #: 6



       INVOICE NO.36652971


       22.       In accordance with invoice No. 36652971, dated 30 April 2019, Exxon delivered

Bunkers to the Vessel on or about 23 April 2019 (a true and correct copy of the invoice is

attached as Exhibit 6).

       23.       Upon delivery of the Bunkers to the Vessel, a MDR was signed by the Vessel's

Master and/or ChiefEngineer and stamped with the Seal ofthe Vessel(a true and correct copy of

the MDR is attached as part of Exhibit 6).

       24.       The invoice requires payment by the due date indicated, 31 May 2019 {See Exh.

6); and the GCC provides for the accrual of interest on any late payments. {See Exh. la §11 of

GCC allowing for 1.5% per month).

       25.       The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $33,517.50 USD plus interest and costs.

       INVOICE NO.37331801


       26.       In accordance with invoice No. 37331801, dated 01 July 2019, Exxon delivered

Lubes to the Vessel on or about 24 June 2019(a true and correct copy of the invoice is attached

as Exhibit 7).

       27.       Upon delivery of the Lubes to the Vessel, a MDR was signed by the Vessel's

Master and/or Chief Engineer and stamped with the Seal ofthe Vessel(a true and correct copy of

the MDR is attached as part ofExhibit 7).

       28.       The invoice requires pajmient by the due date indicated, 3 September 2019 {See

Exh. 7); and the STC provides for the accrual of interest on any late payments.{See Exh.2 §3 of

STC allowing for 1% per month).




                                                6-
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 7 of 56 PageID #: 7



        29.    The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $651.70 USD plus interest and costs.

       INVOICE NO.37689056


        30.    In accordance with invoice No. 37689056, dated 1 August 2019, Exxon delivered

Lubes to the Vessel on or about 2 July 2019(a true and correct copy ofthe invoice is attached as

Exhibit 8).

        31.    Upon delivery of the Lubes to the Vessel, a MDR was signed by the Vessel's

Master and/or ChiefEngineer and stamped with the Seal ofthe Vessel(a true and correct copy of

the MDR is attached as part of Exhibit 8).

        32.    The invoice requires payment by the due date indicated, 30 September 2019 {See

Exh. 8); and the STC provides for the accrual ofinterest on any late payments.(See Exh.2 §3 of

STC allowing for 1% per month).

       33.     The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $1,079.25 USD plus interest and costs.

       INVOICE NO.38090920


       34.     In accordance with invoice No. 38090920, dated 4 September 2019, Exxon

delivered Bunkers to the Vessel on or about 30 August 2019 (a true and correct copy of the

invoice is attached as Exhibit 9).

       35.     Upon delivery of the Bunkers to the Vessel, a MDR was signed by the Vessel's

Master and/or Chief Engineer and stamped with the Seal ofthe Vessel(a true and correct copy of

the MDR is attached as part of Exhibit 9).
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 8 of 56 PageID #: 8



       36.     The invoice requires payment by the due date indicated, 31 October 2019 {See

Exh. 9); and the GCC provides for the accrual ofinterest on any late payments.{See Exh. lb §11

of GCC allowing for 1.5% per month).

       37.     The amoimt owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $29,887.50 USD plus interest and costs.

       INVOICE NO.38142264


       38.     In accordance with invoice No. 38142264, dated 9 September 2019, Exxon

delivered Bunkers to the Vessel on or about 7 September 2019 (a true and correct copy of the

invoice is attached as Exhibit 10).

       39.     Upon delivery of the Bunkers to the Vessel, a MDR was signed by the Vessel's

Master and/or ChiefEngineer and stamped with the Seal ofthe Vessel(a true and correct copy of

the MDR is attached as part ofExhibit 10).

       40.     The invoice requires payment by the due date indicated, 31 October 2019 {See

Exh. 10); and the GCC provides for the accrual of interest on any late payments. {See Exh. lb

§11 of GCC allowing for 1.5% per month).

       41.     The amount owed by the Vessel and her agent, Bouchard, to Exxon for this

delivery is $20,220.02 USD plus interest and costs.

       42.     Under the payment terms of the invoices, the GCC and the STC, the payment

deadline for all of the foregoing invoices has passed. As of the date of filing this Verified

Complaint, Exxon has not received any payments. Consequently, the Vessel and its agent are in

breach of the GCC and STC. In addition, Exxon has not received any confirmation, advice or

other information as to when payment will be received. Quite the contrary, all attempts by




                                             -8
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 9 of 56 PageID #: 9



Exxon to obtain payment information have been ignored. Bouchard and the Vessel have

accordingly breached the GCC and STC.

         43.     By signing the MDRs,the Vessel's officers and representatives acted on behalf of

the Vessel and her Owner and/or Operator to procure Bunkers and Lubes, and thereby accepted

the Bunkers and Lubes on behalf of, inter alia, the Vessel in compliance with the Commercial

Instruments and Maritime Lien Act,46 U.S.C. §§ 31301-31343.

         44.     The Bunkers and Lubes delivered to the Vessel were necessary to the

accomplishment of her mission as a commercial ship. The Vessel's officers and representatives,

at the time ofthe Bunkers and Lubes deliveries from Exxon, were authorized to order necessaries

for the account and on the credit ofthe Vessel.

        45.      The Vessel has received the benefit of the aforementioned Bunkers and Lubes

deliveries and is indebted to Exxon and obligated to pay for the aforementioned goods and

services.


        46.      Exxon performed all conditions precedent to warrant full and complete payment

for the aforementioned Bunkers and Lubes supplies and services.

        47.      As a result ofthe foregoing, Exxon possesses a maritime lien on the Vessel for the

provision of necessaries. Bunkers and Lubes, enforceable in admiralty in accordance with the

provisions of Rule C ofthe Supplemental Admiralty Rules.

        48.      Additionally, Section 11 of the GCC, provides that "Buyer' shall pay all costs

incurred by Seller (including, but not limited to attorneys' fees and collection agency costs) in

connection with this Agreement arising out of Buyer's failure to pay any amount due and owing

to Seller hereunder". {See Exh. 1 at §11). For the sake of completeness, this should include

'The GCC define "BUYER" to include Buyer's employees, officers, agents or representatives including without
limitation, the Buyer's vessel, local agents or other service contractors or operators including masters, owners,
demised charterers and/or operators of vessels supplied or caused to be supplied by the Seller.{See Exh. 1 at §1).
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 10 of 56 PageID #: 10



custodia legis fees. To date, Exxon has incurred and continues to incur legal and other fees, as

well as costs, to collect payment. Exxon will supplement at a later date with a full accounting of

its legal and other fees and costs for this matter.

        49.    Payment of all sums has been duly demanded by Exxon from the Vessel and its

Owners. However, to date, the Vessel has neglected, failed or otherwise refused to pay the

outstanding aggregate sum of$126,588.07 USD plus interest and fees, which is indisputably due

and owing to Exxon for the Bunkers and Lubes under the GCC and the STC.

                    ALLEGATIONS IN SUPPORT OF VESSEL ARREST


        50.    Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs"1" through "49" and incorporates those allegations herein.

       51.     As a result of the Vessel's failure to pay Exxon for the Bunkers and Lubes

supplied to the Vessel, under the terms of the GCC and STC, Exxon's claim for the amount of

$126,588.07 USD plus interest and fees attaches a maritime lien on the Vessel in favor of Exxon

and is enforceable by suit in rent.

       52.     Accordingly, Exxon seeks to enforce its maritime lien, pursuant to Rule C of the

Supplemental Admiralty Rules.

       WHEREFORE PREMISES CONSIDERED,Exxon prays as follows:

       A.      That process in due form oflaw, according to the practice ofthis Honorable Court

in cases of admiralty and maritime jurisdiction, issue against the            EVENING BREEZE,

IMO No. 9840805, Official No. 1282121, her engines, apparel, furniture, equipment,

appurtenances, tackle, etc., in rent, citing it to appear and answer under oath all, and singular, the

matters alleged in the Verified Complaint;




                                                -10-
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 11 of 56 PageID #: 11



        B.     That a warrant for the arrest of the MA^ EVENING BREEZE be issued and that

the Vessel be seized by the U.S. Marshal to be held as security against any judgment to be

entered herein against the MTV EVENING BREEZE,IMG No. 9840805, Official No. 1282121,

her engines, apparel, furniture, equipment, appurtenances, tackle, etc., in rem;

        C.     That after due proceedings,judgment be entered in favor of Exxon and against the

MA^ EVENING BREEZE, IMG No. 9840805, Official No. 1282121, her engines, apparel,

furniture, equipment, appurtenances, tackle, etc., in rem, for the amount of $126,588.07USD as

well as for late pajmient charges, pre-judgment interest, post-judgment interest, costs, attorney

fees, collection fees, custodia legis expenses, as well as other fees and disbursements for this suit

which sum remains outstanding, unpaid, due and owning from the Vessel to Plaintiff;

       D.      That the MA^ EVENING BREEZE,IMG No. 9840805, Official No. 1282121, her

engines, apparel, furniture, equipment, appurtenances, tackle, etc., in rem, after her arrest be

condemned and sold, free and clear of all liens and encumbrances, to satisfy the judgment, and

that the Court award Exxon out of the proceeds of the said sale, the full amount of its claim,

together with late payment charges, pre-judgment interest, post-judgment interest, costs, attorney

fees, collection fees, custodia legis expenses, as well as other fees and disbursements for this suit

which sum remains outstanding, unpaid, due and owning from the Vessel to Plaintiff; and

       E.      That the Court grant Exxon such other and further relief as may be just, equitable,

and proper.




                                                 11
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 12 of 56 PageID #: 12



 Dated: December 9,2019                 Respectfully submitted,
        New York, New York              NORTON ROSE FULBRI



                                        By:
                                               Judith-ATArcher
                                               Julie Pateman Ward
                                               Dean W. Steele


                                        1301 Avenue of the Americas
                                        New York, New York 10019
                                        Tel.: (212)318-3000
                                        Fax: (212)318-3400
                                        judith.archer@nortonrosefulbright.com
                                        julie.ward@nortonrosefUlbright.com
                                        dean.steele@nortonrosefulbright.com

                                        Attorneysfor Plaintiff
                                        ExxonMobil Oil Corporation




                                     - 12-
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 13 of 56 PageID #: 13



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 EXXONMOBIL OIL CORPORATION,


                     Plaintiff,
        -against-                                          Case No.:



 MA^ EVENING BREEZE,IMO number
 9840805, Official number 1282121,
 her engines, apparel,furniture, equipment,
 appurtenances, tackle, etc., in rem^

                     Defendant.
                                                    X


                                  VERIFICATION OF COMPLAINT


         Pursuant to 28 U.S.C. §1746, Michael P. Gallagher, declares under the penalty of pequry:

          1.        I am the East Canada and Northeast/Midwest US Commercial Sales Manager for

ExxonMobil Oil Corporation (hereinafter referred to as "Exxon"), the plaintiff in the above

captioned bunker contract dispute. I am competent to testify as to the matters covered in this

declaration.

                    I have read the foregoing Verified Complaint and believe the contents thereof are

true.


         3.         The sources of my information and belief are my personal knowledge of the

information contained therein and information contained within Exxon's files and records.




Dated: December 6,2019 at Ashbum,Virginia.




                                                                Michael P. Gallagher
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 14 of 56 PageID #: 14




          EXHIBIT 1
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 15 of 56 PageID #: 15


     EXXONMOBIL OIL CORPORATION GENERAL CONDITIONS OF CONTRACT
     ("EMOC-MF GCC 2019")
     1. APPLICATION


     ExxonMobil Oil Corporation, a New York corporation having an address at 22777 Springwoods Village
     Parkway, Spring, TX 77389("Seller"), will sell and deliver, or cause to be sold and delivered, to Buyer(as identified
     in the Order Conflrmation and/or any applicable term contract or documentation), and Buyer will purchase, accept
     delivery ofand pay Seller for Marine Fuel.

     These GCC 2019 shall apply to all such sales of Marine Fuel and supersedes all previous General Conditions of
     Contract issued by the Seller.

     All references hereunder to"this Agreement" shall mean to these GCC 2019,the Order Confirmation,any applicable
     term contract and/or amendments and/or variations which are expressly made with reference to any one or more of
     these listed.


     The "'Order Confirmation" is an order for Marine Fuel placed by or on behalf of the Buyer with the Seller or with
     its relevant afiniiate(s), which has been confirmed in writing by or on behalf of the Seller.

     All references to the Seller in these GCC 2019 shall include, unless otherwise stated. Seller and Seller's affiliated
     company(s), employees, officers and agents, and also such other supplying/delivering company Seller may assign or
     engage to perform obligations in whole or in part hereunder respectively. All references to the Buyer in these GCC
     2019 shall include unless otherwise stated Buyer's employees, officers, agents or representatives including without
     limitation, the Buyer's vessel, local agents or other service contractors or operators including masters, owners,
     demised charterers and/or operators of vessels supplied or caused to be supplied by the Seller.

     2. MARINE FUEL QUALITY

     Seller warrants that the Marine Fuels to be sold shall be the grades of Marine Fuel Oil, Marine Diesel Oil and/or
     Marine Gas Oil (collectively "Marine Fuel") offered at the time and place of delivery by Seller and meeting the
     specifications as referred to in the Order Confirmation and/or any applicable contract. Buyer shall have sole
     responsibility for selection and acceptance of Marine Fuel, including determination ofcompatibility with its vessel's
     equipment and with Marine Fuel already on board the vessel, for use in the vessel to which it is delivered. Buyer
     may inspect the Marine Fuel before it is pumped out of Seller's shore tank or barge. Unless otherwise indicated to
     Buyer in writing by Seller, any information provided to Buyer regarding the characteristics of Marine Fuel at any
     delivery location shall not be construed as specifications of the Marine Fuel to be delivered hereimder, but only as
     indications of the characteristics of Marine Fuel available at that location from time to time. No off-specification
     Marine Fuel shall be delivered to the Buyer without a fully documented Product Quality Waiver in respect ofsupplies
     under any applicable term contract, or a Product Quality Exception in respect of other supplies in each case signed
     by the Buyer before delivery.

     2019
     THERE ARE NO GUARANTEES, CONDITIONS, REPRESENTATIONS OR WARRANTIES, EXPRESS OR
     IMPLIED, AS TO THE SATISFACTORY QUALITY, MERCHANTABILITY,FITNESS OR SUITABILITY OF
     THE MARINE FUEL FOR ANY PARTICULAR PURPOSE OR OTHERWISE, WHICH EXTEND BEYOND THE
     DESCRIPTION AND SPECIFICATION AS SET OUT IN THE ORDER CONFIRMATION AND/OR ANY
     APPLICABLE TERM CONTRACT.


     3. QUANTITIES

     The quantities of Marine Fuel ordered by the Buyer for delivery at various or specific ports shall be subject to
     availability and confirmation of supply by Seller. The quantity of Marine Fuel delivered shall be determined by the
     measurement means utilised by the barge effecting delivery or by gauging in Seller's shore tank or oil meter at Seller's
     election. Except where government regulations or local authorities determine otherwise, adjustment in volume owing
     to difference in temperature shall be made in accordance with API/ASTM-IP Petroleum Measurement Standards for
     Generalised Products(Table 6B,24B or 54B depending on port location). In the measurement of Marine Fuel, Seller
     shall make allowance for all water in excess of half of one per cent(0.5%). Buyer may be present or represented by
     a properly accredited agent when such measurements are taken,but ifBuyer is not present or represented,then Seller's
     determination of quantities shall be deemed to be correct and binding.

     Notwithstanding anything herein to the contrary. Seller's obligation to make any delivery hereunder is at all times
     subject to availability to Seller at the port at which delivery is requested, of the particular grade of Marine Fuel
     requested by Buyer.
     EMOC - MF Domestic Term Sales Contract EMOC-              ]
     July 2019
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 16 of 56 PageID #: 16


     4. PRICE AND OTHER CHARGES

     Unless otherwise agreed in writing by Seller, the price of Marine Fuel delivered hereunder shall be the established
     selling price effective for the place of delivery at the time ofcompletion of delivery by Seller, as the case may be, for
     the grade of Marine Fuel delivered.

     Where price is based on an index quotation (e.g. Platts)("chosen index")and when the day ofcompletion ofdelivery
     falls on a day on which the chosen index quote is not available, i.e. weekend, public holiday or other, then the chosen
     index quotation to use in the calculation of the price shall be the last published chosen index quotation prior to the
     day of completion of delivery.

     Unless otherwise agreed, where a price is set in the Order Confirmation and/or any applicable term contract which is
     based on using information from several days of the published chosen index, and quotations and a calculation of the
     price for a particular delivery includes a day on which the chosen index quote is not available e.g. weekend or public
     holiday or other, then the chosen index quotation to use in the calculation for each such non-quoted day shall be the
     last business day prior to the non-quoted day on which the chosen index quotation was published.

     In the event the specific chosen index employed in the pricing formula is discontinued or no longer accurately reflects
     market conditions, the Seller shall have the right to renegotiate the price set in the Order Confirmation. Should the
     parties not be able to reach an agreement within thirty(30) days of the commencement of such negotiations, either
     party has the right to terminate this Agreement as to the Products and delivery location(s) affected by giving the other
     party at least fourteen(14)days' notice in writing.

     Where Marine Fuel is: (i) intended for export use, (ii) imported under bond, or (iii) drawback Marine Fuel
     manufactured from imported crude oil, and is delivered for Buyer's account without payment by Buyer of the
     applicable sales or use tax, customs duty, tariff, fee or other charge thereon. Buyer shall be liable to reimburse Seller
     for any such tax or charge assessed, including interest and penalties thereon, or for any drawback denied afler delivery
     by reason of failure by Buyer or the vessel to qualify therefore or to furnish the necessary proof within the requisite
     time period specified by applicable regulation or procedure.

     If price controls are imposed. Seller shall not be required to deliver if the maximum price allowed is below that
     previously established with Buyer. Ifat any time a price provided hereunder shall not conform to the applicable laws,
     regulations or orders ofa government and/or other competent authority, appropriate price adjustments will be agreed
     between the parties. Should the parties not be able to reach an agreement within thirty(30)days ofthe commencement
     of such negotiations, either party has the right to terminate the Agreement as to the Products and delivery location(s)
     affected by giving the other party at least fourteen(14)days' notice in writing.

     In addition to the price. Buyer shall also pay all and any applicable taxes, duties, fees or other charges, including
     (without limitation) those imposed by government and/or authorities, barging and/or other delivery charges. To the
     extent allowed and where consistent with Seller's procedures. Seller shall show these taxes, duties, fees and other
     charges as separate items on the invoice for the account of Buyer. In the event of a legally required withholding tax.
     Buyer shall pay a grossed-up amount to Seller so that Buyer incurs the cost of withholding tax.


     Seller will reasonably endeavour to keep Buyer informed at all times about the taxes, duties, fees and charges existing
     or to be charged to Buyer if possible. Failure to do so shall not be deemed to be a breach of, or default under this
     Agreement. In all cases including but not limited to where such information is inaccurate or incomplete, Buyer shall
     not be relieved ofthe obligation to pay. Buyer may,or at Buyer's request. Seller may at its discretion, as an applicable
     nominal party, take all actions necessary to contest the validity, applicability or any other like challenge with respect
     to the amount or application of such taxes, duties and charges(including but not limited to withholding of any tax)
     and may institute actions to recover past or anticipated payments thereof, provided, as to withholding of any tax, that
     Buyer gives Seller an indemnity which meets any reasonable requirement of Seller. Unless other arrangements are
     made, all actions taken in this respect shall be at Buyer's sole expense.

     If Buyer is entitled to purchase any Marine Fuel sold pursuant to this Agreement free of any taxes, duties, fees or
     other charges. Buyer shall deliver to Seller a valid exemption certificate for such purchase. Buyer shall bear exclusive
     responsibility for and indemnify the Seller from and against any and/or all liability (ies) arising from the granting of
     such exemption(s).

     5. NOMINATIONS

     For each delivery, Buyer shall give Seller, unless otherwise requested by Seller, firm written nomination of its
     requirements for the Marine Fuel to the Seller not less than five(5) business days prior to its requested delivery date.
     EMCX:- MF Domestic Tcrni Sales Contract EMOC-              2
     July 2019
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 17 of 56 PageID #: 17


     The nomination shall specify the name of the receiving vessel, details of vessel's agents, vessel's IMO number,
     estimated date and time of arrival, requested date ofdelivery, location and method of delivery and grade and quantity
     of Marine Fuel required. Buyer shall give to Seller at least forty-eight (48) hours (excluding non-business days)
     advance notice ofthe vessel name,the vessel IMO number,exact quantity and type of Marine Fuel required and exact
     location and time at which delivery is required.

     Any changes to the nomination requirements must be notified by the Buyer to the Seller not less than forty-eight(48)
     hours prior to the time ofthe requested date of delivery. The Seller agrees to use all reasonable endeavours to accept
     in writing such notified changes to Marine Fuel requirements, quantity or date of delivery but shall not be held liable
     if unable to do so.


     Buyer agrees to reimburse Seller for overtime and/or other additional expenses incurred due to the failure of Buyer
     to provide Seller with sufficient prior notice of changes to delivery time, quantity changes or cancellations (the
     provisions of Section 21(d) are specifically excluded for the purposes of cancellation(s) by the Buyer falling outside
     of Section 14).

     Save and except for cancellation(s) by:(i) the Seller on account of US trade sanctions and/or embargos as set out in
     Section 19 below and/or (ii) either party on account of event(s) beyond either party's control (force majeure) as set
     out in Section 14 below, no cancellation is allowed following the issuance of an Order Confirmation.

     In the event of Buyer's cancellation following issuance ofan Order Confirmation, otherwise than as permitted above,
     then notwithstanding any provisions to the contrary, the Seller reserves the right to charge an order cancellation fee.

     Buyer shall be liable for all costs, expenses and/or charges incurred by the Seller on account of the Buyer's failure,
     breach and/or non-compliance with its obligations under the agreed nomination provisions as set out herein including
     for the avoidance ofdoubt any cancellation of delivery caused as a result ofBuyer,its servants or vessel's local agents'
     acts or omissions.


     6. DELIVERIES


     Vessels, including tankers, awaiting delivery of Marine Fuel will receive Marine Fuel in turn as promptly as
     circumstances permit but Seller shall not be liable for demurrage or for any loss due to congestion at the port facilities
     (comprising the delivering port/terminal including berths and pipelines etc.) or to prior commitments of available
     barges, or when in Seller's opinion clear and safe berth is unavailable. Delivery shall be made during Seller's normal
     working hours unless required at other times and permitted by local port or terminal regulations, in which event Buyer
     shall reimburse Seller for all additional expenses incurred. If a government permit is required for deliveries, no
     deliveries shall be made until the permit has been issued to Buyer or Seller as applicable. Seller may at its discretion
     amend method of delivery on written notice to Buyer.

     At ports where barging facilities are available to Seller at current rates and on reasonable terms, delivery of Marine
     Fuel hereunder shall be made by barge provided by Seller to Buyer's vessel within normal harbour limits as established
     by Seller. When deliveries are made by barge. Buyer shall pay the applicable barging charges plus transportation
     taxes, if any(subject to minimum delivery provision), at port of loading, and pumping charges if required, to effect
     delivery. If in Seller's judgement the making of a barge delivery will cause a labour dispute with, or a strike by, its
     employees. Seller may refuse to make such deliveries and Buyer shall be required to provide its own barges. Deliveries
     of Marine Fuel provided by Seller by barge shall be charged on not less than ninety per cent(90%) of the quantity
     ordered. In the event Buyer fails to take delivery ofthe full quantity ordered of Marine Fuel either ex barge, ex tank
     truck or ex wharf, Seller will charge Buyer for all additional expenses including the amount of loss sustained by
     having to sell the Marine Fuel in down-graded form and/or at a lower price than that at which it was ordered.IfBuyer,
     its servants or vessel's local agents cause delays to Seller's facilities in effecting deliveries, whether as a result of
     Buyer's, its servants or vessels local agents' acts or omissions, Buyer shall pay demurrage at Seller's established rates,
     and reimburse Seller for all other expenses in connection therewith.

     Buyer shall remain responsible for all connections and disconnections between the delivery hose and vessel's intake
     pipe, and shall render all other necessary assistance and provide sufficient tankage and equipment to receive all
     deliveries hereunder promptly. In no case shall Seller be liable for any damage or delay resulting from causes beyond
     its control or avoidable by due care on the part of the Buyer.

     Unless otherwise agreed in writing by Seller, the delivery date shall be deemed to be the date of completion of
     delivery as stated on the bunker delivery note provided to Buyer at time of delivery.

     7. SAMPLES



     EMOC- MF Domestic Term Sales Contract EMOC-
     July 2019
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 18 of 56 PageID #: 18

     Seller shall arrange for such number ofrepresentative samples ofeach grade of Marine Fuel delivered as are necessary
     to be taken in accordance with the then current version of ExxonMobil Marine Fuels Sampling Policy, unless
     otherwise directed by local regulations at the port of delivery. Buyer may witness such sampling. The samples shall
     be securely sealed and labelled in accordance with ExxonMobil Marine Fuels Sampling Policy ofthe port ofdelivery.
     An appropriate number ofsamples shall be provided to the Buyer in accordance with local regulations. All remaining
     samples shall be retained by Seller.

     8. SAFETY


     Buyer shall take all necessary measures and precautions to provide a safe environment for the vessel prior to and
     during the delivery of Marine Fuel. If, at any time prior to or during delivery. Seller reasonably determines that the
     environment for delivery is unsafe or has the potential for a Spilt (as defined in Section 16 below) occurring due to
     conditions such as, but not limited to, unsafe working environment, lack of or insufficient practices/procedures,
     facilities, or use of tools/equipment, or incompatible configuration or bad weather. Seller reserves the right not to
     commence delivery or to terminate the supply immediately without any prior notice to Buyer whensoever and without
     liability. As between Seller on the one hand and Buyer on the other, Buyer shall be solely responsible for any loss
     or damage occurring on board or to the vessel resulting from any incident arising out of or in connection with, any
     such conditions.


     9. TITLE AND RISK OF LOSS

     All deliveries shall be deemed to be complete and title shall pass to Buyer when the Marine Fuel has reached the
     flange connecting the delivery facilities provided by Seller with the receiving facilities provided by Buyer at which
     point Seller's responsibility shall cease and Buyer shall assume all risk of loss, damage, deterioration or evaporation
     as to the Marine Fuel so delivered. The Marine Fuel shall be pumped at the risk and peril of Seller up to that flange
     only and thereafter Seller shall not be responsible for any loss or damage.

     10.INDEMNITY


     Buyer shall indemnify and hold Seller and/or its affiliated companies harmless against any losses, damages, costs or
     expenses (including reasonable attorneys' fees), which Seller and/or its affiliated companies may incur or for which
     they may become liable, arising out of breach of this Agreement, wrongful or negligent acts or omissions of Buyer
     and/or its servants and/or its agents and/or the receiving vessel in connection with any deliveries hereunder. Seller
     shall indemnify and hold Buyer harmless against any losses, damages, costs or expenses (including reasonable
     attorneys' fees), which Buyer may incur, arising out of the gross negligence and/or wilful default of Seller and/or its
     affiliated companies in connection with any deliveries hereunder.

     Buyer shall indemnify, defend and hold harmless Seller and/or its affiliated companies from and against any claims,
     proceedings, losses, liabilities, costs and/or expenses(including reasonable attorneys' fees and litigation costs)
     arising out of or resulting from, or alleged to arise out ofor to result from, the use, handling, storage, transportation
     or distribution of any Marine Fuels containing biodiesel sold hereunder ("Biodiesel Product") by Buyer or by any
     other person or entity subsequently taking possession or custody of, or title to, any Biodiesel Product sold,
     transferred and/or delivered hereunder to Buyer, including, but not limited to, claims that the Biodiesel Product is
     defectively designed or defectively composed or that Buyer or Seller(or their respective agents) failed to provide
     sufficient warnings about the Biodiesel Product, whether or not such claims result from or are contributed to by the
     negligence in any form ofSeller, except that the indemnity obligations ofthis paragraph shall not apply to the
     extent that the Biodiesel Product transferred and/or delivered hereunder to Buyer was defectively manufactured by
     Seller.

     Notwithstanding anything to the contrary in this Agreement each party shall bear full responsibility, without limit,
     for gross negligence or wilful misconduct and in no event will a party be required to release or indemnify the other
     party for gross negligence or wilful misconduct of itself and/or its agents, representatives, employees and/or
     contractors.


     11. PAYMENT TERMS AND CHANGE IN FINANCIAL CIRCUMSTANCES

     Unless government regulations require otherwise, Seller shall have the right to invoice Buyer for deliveries of Marine
     Fuel based upon facsimile or electronic advice or other tele-typewritten communication of delivery details in lieu of
     delivery documents. Delivery documents may be provided to Buyer ifrequested, but payment shall not be conditional
     upon Buyer's receipt ofsuch documents. Unless otherwise agreed or stipulated by the Seller, payment shall be made
     by or on behalfofthe Buyer in U.S. dollars without discount, deduction and/or set-off within the period of days from
     date of delivery as specified in the Order Confirmation and/or any applicable term contract, against presentation of
     Seller's invoice: by electronic transfer of funds to a bank in accordance with Seller's written instructions, for each
     delivery of Marine Fuel to any vessel upon any order (or notice) given by or on behalf of Buyer in which event such
     EMCXZ - MF Domestic Term Sales Contract EMOC-              4
     July 2019
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 19 of 56 PageID #: 19

     orders shall at all times be deemed to be orders from the Buyer. Where Seller re-issues an invoice for whatever
     reason, which exceeds the agreed payment period, payment shall be made by or on behalf of the Buyer within three
     (3) business days of the date ofsuch re-issued invoice.

     Payment shall be deemed to have been made on the date cleared funds are first available for use in the Seller's account
     at its designated bank. If payment due date falls on a non-business day, i.e. a weekend, public holiday or other on
     which Buyer's or Seller's bank is closed, then payment shall be made on or before the prior business day to the
     payment due date.

     If Buyer fails to pay any sum due hereunder which is not subject to a bona fide dispute and/or is in breach of any
     other term ofthis Agreement, Seller may, on giving written notice to Buyer,immediately suspend delivery of Marine
     Fuels hereunder and/or notify Buyer of such breach requiring remedy within a specified time failing which Seller
     may terminate this Agreement. Any such suspension or termination shall not relieve Buyer of its obligations
     hereunder.

     In the absence of any specific agreement in writing between the parties. Seller reserves right to collect from Buyer
     late payment charges on overdue amounts or, if payments are not made in full and/or if Buyer's payment is not cleared
     by the Seller's bank by the due date, from payment due date to date payment is received, ofa monthly rate ofone and
     one-half percent(1.5%)or the maximum rate ifany, allowable under applicable law, whichever is lower, with interest
     to be compounded monthly.


     Seller may request at any time during this Agreement for Buyer to provide complete and reliable financial information
     (audited ifavailable) and any other related information. Buyer shall use all reasonable endeavours to respond to such
     request in a timely manner.

     Buyer represents to Seller that when Buyer takes delivery of the Marine Fuels, it is solvent and able to pay for such
     Marine Fuels. Notwithstanding any provision contained herein to the contrary. Seller reserves the right at its sole
     discretion upon written notice to Buyer to:

                 (i)      revoke, revise or modify any and all terms and conditions of payment methods, payment terms or
                          credit arrangements including requiring payment in advance; and/or
                 (ii)      require some other financial security in an amount and type satisfactory to the Seller including but
                          not limited to a letter of credit, bank guarantee, or parent company guarantee;
                          and/or


                 (iii)    suspend a delivery of a pending order until receipt of such payment or security, and to require
                          immediate payment for Marine Fuel already delivered and/or prepayment or provision security.

     Seller may also request that the form and/or the level of any financial security provided be varied at any time as it
     sees fit. Any such financial security provided by Buyer may not be withdrawn or cancelled by Buyer without prior
     written consent of Seller.


     In the event that:


                 (i)      Buyer is unable or unwilling to provide financial security acceptable to Seller; or
                 (ii)     Buyer's financial condition in Seller's sole discretion is impaired; or
                 (iii)    Buyer is unable to comply with payment methods, payments terms or credit arrangements in the
                          manner prescribed above; or
                 (iv)     the provisions of Section 18 (a)(i),(ii),(iii) or(iv) apply.

     Seller shall have the right to immediately suspend delivery of Marine Fuels hereunder and/or to terminate this
     Agreement with immediate effect on written notice to Buyer and all monies owed but not otherwise due shall become
     immediately due and payable.

     Seller, or any affiliated or associated company of the Seller, also reserves the right whether or not there is a bona fide
     payment dispute or breach ofpayment obligations by the Buyer under this Agreement or any other agreement between
     the parties and/or their respective affiliated or associated company(s):

                 (i)      to vyrithhold any amounts Seller(or any affiliated or associated company ofthe Seller) is due to pay
                          Buyer under this Agreement or any other agreement between the parties and/or their respective
                          affiliated or associated company(s); and
                 (ii)     to set off against such withheld amounts any amounts Seller or any affiliated or associated company
                          ofthe Seller is due to receive from Buyer or any affiliated or associated company of the Buyer.
     EMOC - MF Domestic Term Sales Contract EMOC-                  5
     July 2019
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 20 of 56 PageID #: 20


     Any monies which the Buyer may have provided to Seller (or to any affiliated or associated company of the Seller)
     may be used by Seller to set off or satisfy all or any part of any debt or obligation of Buyer to Seller (or to any
     affiliated or associated company ofthe Seller).

     Seller's exercise of any right reserved under this Section 11 shall be without prejudice to any claim for damages or
     any other right ofSeller imder this Agreement or applicable law. Buyer shall pay all costs incurred by Seller(including
     but not limited to attorneys fees and collection agency fees) in connection with this Agreement arising out of Buyer's
     failure to pay any amount due and owing to Seller hereunder.

     12. CLAIMS


     Buyer's rights in respect of any claim, including but not limited to claims relating to quantity, quality, and price, are
     conditional on written notice being given to Seller promptly after the circumstances giving rise to the claim are
     discovered, but in no event later than thirty(30) days following:

          •      the date of delivery; or
          •      the date of delivery as stated in the Order Confirmation, in the case of non-delivery,

     (as applicable), after which time the claim will not be accepted. Buyer's submission of any claim does not relieve it
     of responsibility to make payment in full as required imder Section 11.

     In the event Buyer notifies Seller ofa legitimate claim as to quality, the parties shall have a sample retained by Seller
     analysed by a mutually-acceptable qualified and independent laboratory. The sample shall only be analysed for the
     Marine Fuel characteristic or component that the Buyer claims to be offspecification. The analysis shall be established
     by tests in accordance with ISO 8217(latest edition at time ofdelivery)and/or any other specifications agreed between
     Buyer and Seller. For interpretation of test results the method as set out in ISO 4259 Sections 9 and 10 in respect of
     precision and interpretation oftest results shall be used. The results ofthe analysis shall be conclusive as to the quality
     of Marine Fuel delivered except in cases of manifest error. Unless otherwise agreed, the expenses of the analysis by
     the independent laboratory shall be borne by the party whose claim is unsupported by the test results. In the event of
     any claim as to quality. Buyer shall permit Seller and/or its representatives to have access to all relevant documents
     and come on board and inspect the receiving vessel as part ofits investigation ofsuch claim on providing Buyer with
     reasonable notice. Seller will not be responsible for any claim as to quality arising from the commingling of the
     Marine Fuel with other products or materials by Buyer on board the receiving vessel.

     No product quality related claim shall be made in respect of supply of any Marine Fuel which is the subject of a
     documented Product Quality Waiver agreed between the parties prior to delivery in respect of supplies under any
     applicable term contract or a Product Quality Exception in respect of other supplies.

     Should any timely claim submitted by Buyer not be settled to Buyer's satisfaction, any legal action brought by it
     thereon shall be time-barred unless commenced within six (6) months:

         •       after the date of delivery; or
         •       in the case of non-delivery, after the date of delivery as stated in the Order Confirmation.

     This provision shall survive any termination ofthis Agreement arising between Seller and Buyer.

     Without prejudice to Buyer's obligation under Section 2, Buyer acknowledges its legal duty to mitigate its losses. For
     the avoidance of doubt, Buyer shall take reasonable measures to mitigate any loss and/or damage arising from any
     alleged claim(s) under this Section. The Seller expressly excludes any liability arising from Buyer's failure to comply
     with its legal and/or contractual duty to mitigate.

     13. COLLECTION


     Deliveries of Marine Fuel hereunder are made not only on the credit of the Buyer but also on the faith and credit of
     the vessel which uses the Marine Fuel and it is agreed that Seller will have and may assert a lien against such vessel
     for the amount ofthe delivered price ofsaid Marine Fuel. Additionally, the Seller will have and may assert a lien for
     the said amotmt ofthe delivered price against such vessel or associated vessels,should the laws applicable at the place
     of Seller's address, at the place of delivery of the Marine Fuel and/or at the place of seizure of such vessel, grant or
     recognise a lien for Marine Fuel delivered to a vessel or associated vessels. All costs associated with the seizure of
     the vessel or associated vessels shall be for the Buyer's account Taking ofany additional security measures by Seller
     shall not operate as a waiver of this provision. For the avoidance of doubt, the Buyer shall not be entitled to cancel
     the effect ofthe lien by wording on the delivery ticket or otherwise.

     EMOC - MF Domestic Term Sales Contract EMOC-                 A
     July 2019
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 21 of 56 PageID #: 21



     14. FORCE MAJEURE

     In addition to the provisions of Section 6(Deliveries)and to any other reasons(arising out ofthe same or other causes)
     provided by law, or Seller's cooperation with governmental or relevant port authorities, no failure or omission by
     either party to carry out or observe any ofthe provisions or conditions ofthese GCC 2019 and/or any applicable term
     contract shall give rise to any claim against that party, or be deemed to be a breach ofcontract, ifthe same shall arise
     out of causes not reasonably within the control of that party, whether or not foreseen, including (without limitation)
     such causes as compliance with any order or request by a governmental authority or regulator,labour disputes, strikes,
     governmental intervention, terrorist actions(threatened or actual), wars, civil commotion, fire, flood, accident, storm
     or any act of God; or when the supply of Marine Fuels or any constituent thereof or any facility of production,
     manufacture, storage, transportation, distribution or delivery contemplated by Seller is interrupted, unavailable or
     inadequate for any cause whatsoever which is not within the reasonable control of Seller, acts of the public enemv.
     sabotage, diminishment or failure of power, telecommunications, data svstems. or networks of Seller. The term
     "party" when used with reference to Seller shall also include Exxon Mobil Corporation and its subsidiary and afllliated
     companies. Notwithstanding anv other notice requirement in this Agreement, actual notice (e.g.. phone, text email,
     letterl to a counterpartv of a delav or failure described in this provision will constitute effective notice for purposes
     ofthis provision.


     Under no circumstances, however,shall Buyer be excused from its obligation to pay all amounts due for Marine Fuel
     actually delivered. For the avoidance of doubt, a party's inability to pay a debt under this Agreement in the currency
     agreed shall not constitute a force majeure event under this Section 14.

     A party affected by events described in this Section 14 shall give prompt notice to the other party describing in
     sufficient detail the events and the estimated scope ofsuch disability

     15. SHORTAGE OF MARINE FUEL SUPPLY

     If, as a result ofany ofthe events, matter or things referred to in Section 14,or any other foreseeable or non-foreseeable
     event, including contractual changes relating to the supply ofcrude oil and/or petroleum products from which Marine
     Fuel ofthe type to be sold hereunder is derived. Seller has reason to believe supplies of Marine Fuel will be curtailed,
     or available to Seller only under conditions which, in Seller's sole judgement are deemed unacceptable to meet
     demands of all its customers. Seller may allocate, on any fair and reasonable basis according to its own discretion its
     available supplies of Marine Fuel to meet its own requirements and those of its subsidiaries and affiliated companies
     and other customers, including Buyer and, at Seller's option, other customers; and Seller shall not be required to
     increase supplies from some other source ofsupply or to purchase Marine Fuel to replace the supplies so curtailed.

     No party affected by any cause(s)described in Sections 14 and 15 herein shall be required to remove such cause(s) if
     doing so would cause any additional expense. Seller shall not be obligated to purchase additional supplies of Marine
     Fuel or to make up deliveries omitted during the period ofdisruption,nor will ^e term ofthis Agreement be extended
     due to the causes set out in Sections 14 and 15 herein.


     16. ENVIRONMENTAL PROTECTION

     If an escape, spillage or discharge of Marine Fuel ("Spill") occurs while Marine Fuel is being delivered to Buyer
     hereunder, Buyer will promptly take such action as is reasonably necessary to remove the Marine Fuel and mitigate
     the effects of such Spill. However, notwithstanding the cause ofsuch Spill, Seller is hereby authorised, at its option,
     upon notice to Buyer(including without limitation any operator for the receiving vessel), to take such measures,either
     in co-operation with Buyer, or exclusively as the sole party, and incur such expenses(whether by employing its own
     resources or by contracting with others) as are reasonably necessary, in the Judgment of Seller, to remove the Marine
     Fuel and mitigate the effects ofsuch Spill.

     If Seller has exercised its option to remove the Marine Fuel and mitigate the effect of such Spill, Buyer agrees to
     cooperate and render such assistance as is required by Seller in the course of such action. Any expenses, damages,
     costs, fines and penalties arising from escape, spillage, discharge or pollution of Marine Fuel shall be paid by the
     party that caused or contributed to the Spill by negligent act(s) and/or omission(s). If both parties have acted
     negligently, any expense(s), disbursement(s) and/or cost(s) in respect ofactions to remove such Spill shall be divided
     between the parties in accordance with the respective degree of negligence and culpability. Each party agrees to
     indemnify the other party and to hold it harmless against all expenses, disbursement(s) and/or cost(s) which under
     this Section 16 are stated to be for the account of the indemnifying party. Buyer also agrees to give, or cause to be
     given, to Seller, all such dociunents, and other information concerning any Spill, or any program for the prevention
     thereof, which are requested by Seller, or required by law or regulation applicable at the time and place where Seller
     delivers Marine Fuel to Buyer.

     EMOC- MF Domestic Tcnn Sales Contract EMOC-                "f
     July 2019
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 22 of 56 PageID #: 22

     17. GOVERNING LAW AND SUBMISSION TO JURISDICTION

     Except as otherwise agreed between the parties, these GCC 2019 and/or any applicable term contract shall be
     governed by the laws applicable in the State ofNew York, without prejudice to Seller's right to enforce maritime liens
     in any appropriate Jurisdiction. Each party expressly submits itself to the non-exclusive Jurisdiction of the courts of
     the State of New York situated in New York County and the Federal courts situated therein for the purpose of
     resolution of disputes arising hereunder and/or any applicable term contract. Each of the parties hereby irrevocably
     waives actual personal service of process in connection with any action initiated in any court to whose Jurisdiction
     the parties have by agreement submitted, relating to matters described in the preceding provisions in this Section 17,
     and agrees in lieu of personal service, to written notice of such action being given by the modes described in Section
     21(a) below.

     The United Nations Convention on Contracts for the International Sale of Goods shall not apply.

     Save and except for Seller's rights to proceed against masters, owners, demised charterers and/or operators of vessels
     supplied by Seller, These GCC 2019 and/or any applicable term contract do not create any rights which are
     enforceable by any person who is not a party thereto.

     Seller's exercise ofany right provided by this Agreement shall be without prejudice to any claim for damages or any
     other right of Seller under this Agreement or applicable law.

     18. TERMINATION

        (a) Without prejudice to its other rights and remedies, whether already contained in these GCC 2019 or an
                applicable term contract or by law or otherwise, the Seller shall have the right to terminate this Agreement
                effective immediately upon giving written notice to Buyer in the event;
                (i) of a continuing or material breach (including, without limitation, anticipatory breach) by the Buyer of
                     any of the terms and conditions of this Agreement or any agreement to which Seller's subsidiary or
                     affiliated companies are party to (without prejudice to the foregoing, such material breach may
                     comprise of any sum payable under this Agreement when due or a failure to lift or accept delivery over
                     a prolonged period and, in the case of such a breach which is capable of remedy, fails to remedy the
                     same within thirty (30) days after receipt of a written notice giving full particulars of the breach and
                     requiring it to be remedied oftime); or
                (ii) the Buyer makes an assignment for the benefit of creditors or any general arrangement with creditors,
                     or ifthere are instituted by or against Buyer, proceedings in bankruptcy or under any insolvency law or
                     law for reorganisation, receivership or dissolution or if in Seller's opinion there is some other
                     deterioration of Buyer's financial position including failure to provide required security under Section
                     11 above; or
                (iii) the Buyer, or any shareholder of the Buyer, or ofany holding company ofthe Buyer sells, transfers or
                      parts either directly or indirectly with the ownership of any of the shares therein and where Seller's
                      agreement has not been obtained and where in Seller's Judgement Seller's commercial interests might
                      be adversely affected.

        (b) Buyer shall have the right to terminate this Agreement effective immediately upon giving written notice to
                Seller:
                 (i) in the event of a material breach (including, without limitation, anticipatory breach) by the Seller of
                     any ofthe terms and conditions ofthis Agreement and, in the case ofsuch a breach which is capable of
                     remedy, fails to remedy the same within thirty (30) days after receipt of a written notice giving full
                     particulars ofthe breach and requiring it to be remedied; and/or
                (ii) in the event the Seller makes an assignment for the benefit ofcreditors or any general arrangement with
                     creditors, or if there are instituted by or against Seller proceedings in bankruptcy or under any
                     insolvency law or law for reorganisation, receivership or dissolution.

     In addition to the above, both parties recognize that changes in laws including without limitation, environmental laws
     and regulations, relating to any products sold pursuant to this Agreement the effect of which changes, regardless of
     the date of the change, occur after the effective date hereof may require more stringent product quality and handling
     specifications than those effective on the date of execution by Seller (or upon the date of receipt and acceptance of
     this Agreement by Buyer whichever is later) with respect to laws applicable to Marine Fuels sold pursuant to this
     Agreement. In the event such laws applicable to such Marine Fuels become effective during the term of this
     Agreement and the parties are unable to reach a mutually agreeable solution within thirty(30)days,either party may,
     upon fourteen (14) days prior written notice to the other party, terminate this Agreement, or any part or subpart
     thereof.



     EMOC - MF Domestic Term Sales Contract EMOC-
     July2019
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 23 of 56 PageID #: 23

     Termination of this Agreement shall be without prejudice to the Seller's rights in respect of Marine Fuel delivered
     hereunder prior to the date oftermination and in respect ofany antecedent breaches. In the event that this Agreement
     is terminated pursuant to the terms of this Section 18, all sums payable to Seller on any account whatsoever will
     immediately become due and owing by the Buyer to the Seller regardless ofagreed and/or applied credit terms under
     this Agreement.

     19. EMBARGOES AND TRADE SANCTIONS AND COMPLIANCE WITH LAWS

        (a) Seller is bound by US and/or international economic sanctions or trade restrictions and embargo laws and
     expressly reserves the right at any time, without liability, to terminate any agreement including this Agreement
     (whether term contract or otherwise), and/or not to fuel or deliver to vessels, carrying flags of any country(s) which
     are subject to United States, European Union, United Nations and/or intemationaJ economic sanctions or trade
     restrictions and/or embargoes. Both parties agree to comply with all laws, statutes, or regulations in force or as
     amended from time to time. Notwithstanding anything in this Agreement to the contrary, no provision shall be
     interpreted or applied so as to require a party to do,or refrain from doing, anything which would constitute a violation,
     or result in a loss of economic benefit under the United States anti-boycott and/or other export and/or economic
     sanctions or trade laws and/or regulations and/or any other applicable United States, European Union or national laws.

        (b) Each party agrees and confirms it will secure agreement by its contractors and affiliates to comply with any
            law or regulation applicable to this Agreement(including those pertaining to sanctions and export controls).
            Each party represents to the other party that;
            (1)      the execution, delivery and performance of this Agreement (including the Buyer's ability to resell
                     or otherwise transfer the Marine Fuel) does not violate or conflict with any law or regulation
                     applicable to it or its contractors or affHates; and
            (2)      each party and its contractors or affiliates are, in connection with this Agreement, with respect to
                     sale,export, re-export or other transfer ofthe Marine Fuels in compliance with all relevant laws and
                     regulations including, for the avoidance of doubt, any economic sanction or trade restriction
                     imposed by any law or regulation of the United States of America or the United Nations including,
                     without limitation, those administered by the Office of Foreign Asset Control of the United States
                     Treasury Department, and any other applicable laws imposing economic sanctions or trade
                       restrictions.

        (c) Each party further represents that its execution, delivery and performance ofthis Agreement with respect to
            the sale, export, re-export or other transfer of the Marine Fuels do not or will not cause the other party to
            violate or be in conflict with any law or regulation applicable to it or its contractors or US affiliates or suffer
            penalty under any such applicable laws or regulations.


     20. CONFIDENTIALITY AND DATA PROTECTION

     The Buyer expressly agrees that the terms of any sale of Marine Fuel between the Buyer and Seller are strictly
     confidential as well as any non-public, financial or trading information relating to or arising from this Agreement
     which the Buyer may receive or obtain as a result of being a party hereto ("Confidential Information"). Buyer
     imdertakes to keep confidential, not communicate,disclose or otherwise make the Confidential Information available
     to any third parties including but not limited to brokers, traders and/or reporting indices such as Platts, Petroleum
     Argus, Bunkerworld and the like.

     Buyer shall not make use ofor disclose to any person other than in the performance of its obligations hereunder or as
     required by law or by financial reporting requirements, or communicate to any person or use or exploit for any purpose
     whatsoever the Confidential Information.


     Seller will use any company or personal data it receives in connection with the Buyer (and its related and/or
     companies/entities managed by and/or affiliated to the Buyer) to create or update records held by Seller and any
     members ofthe ExxonMobil Group(meaning Exxon Mobil Corporation and all or any of its subsidiary and affiliated
     companies from time to time) for the purposes of keeping accounts and records, product supply and product market
     analysis, credit analysis and statistical compilation. The Seller may make enquiries at any time in relation to the Buyer
     or its ainiiated companies with third parties, including, without limitation, banks, credit reference agencies and other
     suppliers to the Buyer, all or any of which may keep a record of the Seller's enquiry whether or not credit is granted.
     Whether or not credit is granted and where an application for credit is in the process of being considered, the Seller
     may also disclose details about the Buyer's account within the ExxonMobil Group which may involve affiliated
     companies outside ofthe European Union. The Seller will use its reasonable endeavours to ensure that details about
     the Buyer which are held by the Seller will not be accessible by third parties outside the ExxonMobil Group. In
     accordance with applicable laws, the Buyer has a right to access and rectify Buyer's personal data, by written notice
     to the Seller.
     EMOC- MF Domestic Term Sales Contract EMOC-                o
     July 2019
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 24 of 56 PageID #: 24


     In this paragraph references to "the Buyer" shall be deemed to include(but without limitation) the Buyer's and/or its
     afflliated companies officers, employees, contractors and agents in relation to which the Seller receives personal data
     arising out ofor in connection with the Buyer's dealings with the Seller and other members ofthe ExxonMobil Group.

     21. ADDITIONAL PROVISIONS

          (a) NOTICES: All notices and other communications required under this Agreement shall be in writing and
              shall be sent to Seller at the address set out in Section 1. Notices shall be delivered by hand, by electronic
              mail, by pre-paid first class mail or by facsimile transmission with hard copy to follow by hand or pre-paid
              first class post, and shall be deemed given at the expiration of the normal delivery time. Unless otherwise
              indicated by Buyer in writing, notices hereunder shall be sent to Buyer at the address designated by Buyer
              for invoicing as set out in the Order Confirmation and/or any applicable term contract. Either party may
              change its address by giving fifteen (15) days' prior written notice of its new address to the other party.

          (b) STRICT PERFORMANCE:WAIVER:The right ofeither party to require strict performance shall not be
              affected by any prior waiver or course ofdealing and any such prior waiver shall not be construed as a waiver
              of any succeeding breach of the same or any other covenant or condition. All rights and remedies are
              cumulative, and election of one remedy shall not exclude another. No waiver by any party of any provision
              or part ofany provision ofthis agreement shall be binding unless expressly confirmed in writing.

          (c) ASSIGNMENT: Assignment ofany right or delegation ofany obligation hereunder by Buyer shall require
              Seller's prior written consent. Seller may from time to time without need for prior consent of Buyer, assign
              any ofits rights or delegate any ofits obligations hereunder to any party including an affiliated or subsidiary
              company or such other supplier, in which event any such assignee shall enjoy and be entitled to exercise
                 against Buyer any and all rights herein conferred upon Seller.

          (d) LIMITATION OF LIABILITY: NO CLAIM SHALL BE MADE AND NO RECOVERY SHALL BE
                 HAD HEREUNDER FOR ANY INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY,INCIDENTAL OR
                 CONSEQUENTIAL DAMAGES,OR FOR LOSS OF ACTUAL,PROJECTED AND/OR PROSPECTIVE
                 PROFITS, ANTICIPATED COST SAVINGS, CONTRACTS OR FINANCIAL OR ECONOMIC LOSS.

         (e) PERFORMANCE WARRANTY:There is no implied warranty of workmanlike performance with respect
             to these GCC other than services provided by employees of the Seller in conjunction with the delivery of
                 Marine Fuel as provided in these GCC 2019.

         (0 ENTIRE AGREEMENT AND GOVERNING TERMS: These GCC 2019 together with the Order
            Confirmation and/or any applicable term contract contains the entire agreement of the parties with respect
            to the subject matter hereof and there are no other promises, representations or warranties affecting it unless
            expressly agreed to in writing by the Seller. No conduct by the Seller, its affiliates or agents shall be deemed
                 to constitute acceptance of any terms put forward by the Buyer. These GCC 2019 shall not be modified or
                 amended in any way except in writing by the parties. These GCC 2019(which supersede any earlier GCC
                 versions issued by Seller), shall prevail over any terms and conditions or o^er addenda stipulated,
                 incorporated or referred to or put forward by the Buyer, unless the Seller expressly agrees to such other of
                 those terms in writing. Headings are included as a reference only and shall not in any way affect the meaning
                 or interpretation ofthis Agreement.

         (g) SEVERABILITY:Should any provision hereof be finally determined to be inconsistent with or contrary to
             applicable law, such provision shall be deemed amended or omitted to conform therewith without affecting
             any other provision hereof or the validity of these GCC 2019 and/or any applicable term contract and the
             rights and obligations ofthe parties shall be construed and enforced accordingly.

         (h) PRINCIPAL/AGENT: If any order shall be placed by an agent for a principal as Buyer hereunder, then
             such agent shall be liable not only as agent but also liable jointly and severally for the performance of all
                 obligations ofthe principal hereunder.

         (i) BROKER COMMISSIONS: Where sales are concluded through a broker or an agent, commissions may
             be paid by Seller to such broker or agent. Any brokers'commission payable by Seller shall only be paid after
             confirmation ofreceipt offull outstanding invoice amounts without setoff into Seller's instructed bwk under
                 Section 11 above.


         (j) ACCURACY OF RECORDS: Both parties agree that all financial settlements, billings and reports
                 rendered to the other party or its representatives shall reflect properly the facts about all activities and
                 transactions under this Agreement. Both parties agree to notify the other party promptly upon discovery of
     EMOC - MF Domestic Term Sales Contract EMOC-                jQ
     July 2019
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 25 of 56 PageID #: 25

                 any instance where the first mentioned party fails to comply with this Section. If a party discovers or is
                 advised of any errors or exceptions related to its invoicing, both parties will together review the nature of
                 the errors or exceptions, and the defaulting party will, if appropriate, promptly take corrective actions and
                 adjust the relevant invoice or refund overpayments.

          (k) BUSINESS STANDARDS: BRIBERY & CORRUPTION: Without limiting the generality of any of the
              provisions in this Agreement, and in recognition of the principles of the OECD Convention on Combating
              Bribery of Foreign Public Officials in International Business Transactions, the United Nations Convention
              Against Corruption, the United Sates Foreign Corrupt Practices Act 1977 and the UK Bribery Act 2010 both
              Buyer and Seller represent and agree that each shall not directly or indirectly in connection with this
              Agreement offer, pay, promise to pay or authorise the giving of money or anything of value to a government
              official(whether appointed, elected or honorary, or a career government employee)in connection with this
              Agreement or to any other person while knowing or suspecting that all or a portion ofsuch money or thing
              ofvalue will be offered given or promised directly or indirectly to a government official(whether appointed,
              elected or honorary, or a career government employee) for the purposes of influencing the act, decision or
              omission of such official (whether appointed, elected or honorary, or a career government employee) to
              obtain or retain business related to this Agreement or to obtain an improper advantage or benefit.

                 Buyer and Seller further agree that each shall establish and maintain appropriate business standards. Each
                 party shall exercise reasonable care and diligence to avoid any real or apparent impropriety or to prevent any
                 actions or conditions which could result in a conflict with any other party's best interests with respect to this
                 Agreement. This obligation shall apply to the activities of the employees and agents of one party in their
                 relations with the employees and agents of any other party, and of third parties who perform or assist in the
                 performance of services under this Agreement. The parties' effort shall include, but not be limited to,
                 establishing precautions to prevent their respective employees agents or representatives or include, but not
                 limited to, establishing precautions to prevent their respective employees agents or representatives from
                 making,receiving, providing or offering substantial gifts, extravagant entertaining, payments, loans or other
                 considerations for the purpose ofinfluencing any individual to act contrary to any party's best interests with
                 respect to this Agreement.

         (1) DRUG AND ALCOHOL: In the event Buyer takes delivery of Marine Fuel product from Seller's facilities,
             the provisions of this Section shall apply. Buyer and Buyer's employees, agents and contractors shall not
             enter Seller's facilities while under the influence of alcohol or any controlled substance. Buyer, its
             employees, agents and contractors shall not use, possess, distribute or sell illicit or unprescribed drugs in
             connection with any activity performed hereunder. Buyer, its employees, agents and contractors shall not
             use, possess, distribute or sell alcoholic beverages at any time while performing activities hereunder. Buyer
             has adopted or will adopt its own policy to assure a drug and alcohol free workplace while performing
             activities hereunder and Buyer will remove any of its employees, agents or contractors from performing
             activities hereunder any time there is suspicion of alcohol or drug use, possession or impairment involving
             such employee, agent or contractor, and at any time an incident occurs in performing activities hereunder
             where drug or alcohol use could have been a contributing factor. Buyer will comply with all applicable
             federal, state, and local drug and alcohol related laws.

         (m)PRODUCT DISCONTINUANCE: Seller may discontinue, or cause to be discontinued Avithout liability,
            the sale at any port ofany Marine Fuel, but if Seller shall sell or cause to be sold at such port another product
            or grade of Marine Fuel of substantially the same quality, it shall be substituted for the one discontinued.
            The pricing for such substituted product shall be the same as for the discontinued product. Seller may elect
            to discontinue operations at any delivery location for any reason without obligation to Buyer.

         (n) TRADEMARKS: Nothing contained in these GCC 2019 confers upon the Buyer the right to use Seller's
                 trademarks, trade or brand names.

         (o) REACH: Where applicable. Seller is aware of the Reach Regulation 1907/2006/EC(REACH)and will
             comply with its requirements. Seller represents and warrants that all substances, wherever sourced, that
             are contained in the Marine Fuel and that are required to be registered under REACH, have been properly
             registered. Upon request. Seller shall provide appropriate documentation thereof.




     EMOC - MF Domestic Term Sales Contract EMOC-              |
                                                               J
     July 2019
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 26 of 56 PageID #: 26




           EXHIBIT 2
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 27 of 56 PageID #: 27



    ExxonMobil
    Lubricants & Petroleum Specialties Company
    22777 Springwoods Village Parkway                                          ^     ■■
    Spring, Texas 77389                                                    E^VOnMODll
                                                                                    Manin'Lubricants




December 28, 2018



    BOUCHARD TRANSPORTATION COMPANY

    58 SOUTH SERVICE ROAD SUITE 150

    MELVILLE, NEW YORK, 11747




    Dear ExxonMobil Customer:



    A recent review of our records indicated that you have been purchasing various lubricant
    products from ExxonMobil Oil Corporation. We wanted to ensure that you have a copy of
    our written document detailing our terms and conditions covering these purchases.


  To avoid any potential misunderstanding, we have attached the ExxonMobil Oil Corporation
    Marine Terms and Conditions of Sale to this letter. These Terms and Conditions of Sale

    apply to any purchases of lubricant products unless otherwise documented by both
    parties. Placement of an order and ExxonMobil's acceptance of order constitutes agreement
    with ExxonMobil's Marine General Terms and Conditions of Sale. All sales of products by
    ExxonMobil Oil Corporation are subject to these terms. These terms may not be modified in
 full or part and any counter-offer by Buyer will not be applicable to the terms of sales
    unless expressly agreed to in writing.


 If you have any questions regarding these Terms and Conditions of Sale, please contact
 your Sales Representative.


 Thank you.



/
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 28 of 56 PageID #: 28




 Dwayne Campbell Marine Sales Manager Americas
 On Behalf of ExxonMobil Oil Corporation



 Marine General Terms & Conditions of Sale




                                         EXXONMOBIL MARINE LUBRICANTS
                                         STANDARD TERMS & CONDITIONS

 These Standard Terms and Conditions apply to any delivery of ExxonMobil Marine Lubricants by ExxonMobil Oil Corporation unless
 modified by a sales contract.

 1.        DEFINITIONS: The following words and expressions have the following meanings in these Standard Terms & Conditions:

          "Affiliate" means(1)Exxon Mobil Corporation or its successors-ln-interest,(2)any parent corporation, partnership, or other
          entity of the Exxon Mobil Corporation or its successors-in-interest which now or hereafter owns or controls, directly or
          indirectly through one or more intermediaries, more than fifty percent(50%)of the ownership interest having the right to
          vote for or appoint directors of Exxon Mobil Corporation or Its successors-in-interest ("Parent Company"), and (3) any
          corporation, partnership, or other entity, regardless of where situated, more than fifty percent(50%)of whose ownership
          interest having the right to vote for or appoint directors is now or hereafter owned or controlled, directly or indirectly through
          one or more intermediaries, by Exxon Mobil Corporation or its successors-in-interest or by Its Parent Company.

          "Agents" includes the servants or employees of the Seller, any distributor authorized by the Seller, or any supplier authorized
          by the Seller.

          "Buyer" means the person or entity purchasing marine lubricants.

          "Delivery" means,in the case of Product in drums or other containers, physical delivery by Seller to Buyer's vessel,alongside
           Buyer's vessel, or to Buyer's agent or, in the case of pump-over of Product from a barge or shore facility, the moment when
          the Product exits Seller's or its supplier's delivery equipment into Buyer's vessel's intake flange.

          "Producf means lubricating oils, greases, and other marine lubricating products sold under a brand owned by Seller or Its
           Affiliates.

          "Seller" means ExxonMobil Oil Corporation with offices at 22777 Springwoods Village Parkway, Spring, Texas 77389.

           Unless the context does not so admit, reference in these Standard Terms & Conditions to the singular includes reference
          to the plural and vice versa.

2.        DELIVERY AND RISK OF LOSS: Delivery of Product is subject to (There is no Ports and Services Guide for the Domestic
          business)

          (a)            Responsibility for loss of, damage to, or liability arising out of the use or misuse of, or in any way related to, the
                         Product will pass to the Buyer upon Delivery.

          (b)            Title in the Product \mII pass to the Buyer upon Delivery.

3.        PAYMENT: Unless otherwise agreed in writing, payment will be made without discount, withholding, setoff, or deduction in
          U.S. Dollars to Seller by wire transfer, ACH or check to a bank as directed by Seller, within net 30 days of invoice date or
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 29 of 56 PageID #: 29



       the period agreed by the Parties. Buyer will be responsible for all applicable taxes, duties, fees, or other charges imposed
       by any government authority, regardless of whether such taxes, duties,fees, or other charges are accurately stated on any
       invoice provided by the Seller. In the event payment Is not made by the time and In the manner prescribed, Seller has the
       right to suspend any further deliveries and to notify Buyer that payment not yet made for any delivery by Seller is Immediately
       due and payable. Without prejudice to any other rights of Seller and at Its option. Seller Is entitled to apply the amount of
       any monies which may then be or thereafter become owing from Seller to Buyer in satls^ctlon of any obligation owing by
       Buyer. Overdue payments will bear interest at the rate of one percent(1%) per month, or any part thereof, to the extent
       permitted by applicable local law, unless Buyer and Seller have agreed in writing to some other rate. Should Buyer ^11 to
       comply with the credit terms, and/or should Buyer's financial condition, in Seller's sole discretion, be impaired, Seller
       reserves the right to modify credit and payment terms, require some other financial security In an amount and type
       satisfactory to the Seller including but not limited to a letter of credit, bank guarantee or parent company guarantee. Sales
       are made on the credit of the receiving vessels as well as on Buyer's promise to pay, and amounts due shall immediately
       upon Delivery become a maritime lien against each such vessel in fevor of Seller. Seller may request at any time for Buyer
       to provide complete and reliable financial information, audited if available, and any other related information. Buyer shall
       use all reasonable endeavors to respond to such request in a timely manner.


 4.    CLAIIMS: Any claim for deficiency in quantity or quality of the Product is waived unless Buyer, within thirty(30)days after
       Delivery, gives written notice of such dalm to Seller and, where practicable, gives Seller or its agents an opportunity to
       inspect the Product(s)In question. Any claim by Buyer of any other kind based on or arising out of these Standard Terms &
       Conditions or othenMse is waived unless Buyer gives written notice to Seller within thirty(30) days after the event, action,
       or inaction to which such claim relates. Any daim by Buyer of any kind based on or arising out of these Standard Terms &
       Conditions is barred unless asserted by Buyer with the commencement of an action againstSeller within twelve(12)months
       after Delivery or other event, action, or inaction to which such daim relates.

 5.    INDEMNITY: Buyer shall indemnify and hold Seller, its Affiliates, and its Agents harmless against any losses, damages,
       costs or expenses (induding reasonable attorney fees) that Seller, its Affiliates, or its Agents may incur or for which they
       may become liable arising out of the wrongful or negligent acts or omissions of Buyer, its Affiliates, or its Agents or of the
       receiving vessel in connection with any sale, purchase, or delivery of Product pursuant to these Standard Terms &
       Conditions.


 6.   ENVIRONMENTAL PROTECTION: If an escape, spillage, or discharge of Product(a "Spill") occurs while Product is being
      delivered to Buyer, Buyer will promptly take such action as is reasonably necessary to remove the Product and mitigate the
      effects of such Spill. However, notwithstanding the cause of such Spill, Seller is hereby authorized, at its option and upon
      notice to Buyer, to take such measures, either in cooperation with Buyer or othenMse, and incur such expenses(whether
      by employing its own resources or by contracting with others) as are necessary in the sole discretion of Seller to remove
      the Product and mitigate the effects of such Spill. If Seller has exercised Its option to remove the Product and mitigate the
      effect of such Spill, Buyer agrees to cooperate and render such assistance as is required by Seller in the course of such
      efforts. Any expenses, damages, costs,fines and penalties arising from the Spill of Product shall be paid by the Party that
      caused or contributed to the Spill by negligent act(s)or omission(s); if both parties have contributed to the Spill by negligent
      act(s)or omission(s), any expenses, disbursement(s)or costs related the efforts to remove the effects of such Spill will be
      divided between the parties in accordance with their respecb've degree of negligence and culpability. Each Party agrees to
      indemnify the other Party and to hold it harmless against all expenses, cost(s)and disbursements which under this Clause
      6 are the responsibility of the Indemnifying Party. Buyer also agrees to give or cause to be given to Seller, Its Affiliates, or
      its Agents all documents and other infonnation concerning any Spill or any program for the prevention thereof that may be
       requested or required by law, regulation, court order, or subpoena from any government authority,.

 7.   WARRANTY AND LIMITATION OF LIABILITY:

      (a)       Seller warrants that at the time of shipment from Seller's facilities, the Products meet the specifications set forth
                 in Seller's Product Data Sheets. THERE ARE NO GUARANTEES OR WARRANTIES, EXPRESS OR IMPLIED,
                 OF MERCHANTABILITY, FITNESS OR SUITABILITY OF THE PRODUCT FOR ANY PARTICULAR PURPOSE
                 OR OTHERWISE. WHICH EXTEND BEYOND THE DESCRIPTION OR SPECIFICATIONS OF THE PRODUCT
                 IN THE SELLER'S PRODUCT DATA SHEETS. The Product quality, specifications and health and safety
                 information are contained in the Product Data Sheets and Safety Data Sheets respectively, both
                 available and accessible through the Seller's website namely, www.exxonmobil.com.
      (b)        This warranty is given instead of, and excludes, all other express or implied conditions, warranties or other
                 contractual undertakings which might othenwise arise at common law or under any statute concemed with any of
                 the following:

                (i)        the condition or quality of the goods;
                (ii)       their fitness for any particular purpose; or
                (iii)      their compliance with any description.

      (c)       If Product is proved not to meet the specifications set forth in Seller's Product Data Sheets the Seller may, at its
                option, either replace it at the next mutually convenient port where supplies can reasonably be made available or
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 30 of 56 PageID #: 30



                  refund any sums paid by the Buyer for the Product. The Buyer shall accept such replacement or repayment In
                  satisfaction of all claims It may have In respect of the defects.

 (c)   Neither Party will be liable to the other Party In contract, tort negligence, breach of statutory obligation, or otherwise for any
       loss, damage, costs, or expenses of any nature whatsoever Incurred or suffered by that other Party of an Indirect or
       consequential nature or for any economic loss or other loss of turnover, profits, business or goodwill. Neither will either
       Party be subject to punitive damages for any liability arising from the activities covered by these Standard Terms &
       Conditions.

 8.    CONTINGENCIES: Seller, Its Affiliates, and its Agents are not liable for loss, damage, or demurrage due to any delay or
       failure In performance(a) because of compliance with any order or request of any governmental authority or(b) when the
       supply of Product or any constituent thereof or any facility of production, manu^cture,storage, transportation, distribution,
       or delivery contemplated by Seller, Its Affiliates, or Its Agents Is Interrupted, unavailable, or Inadequate for any cause
       whatsoever which Is not within the reasonable control of Seller. Seller, Its Affiliates, and Its Agents are not required to
       remove any such cause or replace any affected source of supply or facility If doing so Involves additional expense or a
       departure ^m Seller's or Its suppliers' normal practice. In the event Seller is unable to supply Product at a port regularly
       visited by Buyer's vessel(s), the Parties will seek a mutually acceptable solution for an altematlve port of supply.

       If Seller, Its Affiliates, or Its Agents at any time or for any reason believe that there may be such a shortage of supply that
       Seller may be unable to meet the demands of all of Its customers of all kinds. Seller, Its Affiliates, and its Agents may allocate
       Seller's available and anticipated supplies among the customers In a fair and equitable manner as determined In Seller's
       sole discretion. Seller, its Affiliates, and Its Agents are not required to make up any deliveries not effected In accordance
       with this clause. Buyer Is not liable for failure to receive Product if prevented from receiving or using already-ordered Product
       In Its customary manner by any cause beyond Its reasonable control, provided that nothing excuses Buyer from full and
       timely payment for any and all Product that has been delivered.

 9.    BUSINESS STANDARDS: Buyer and Seller shall establish policies and procedures designed to prevent their employees
       and sub-contractors from making, receiving, providing, or offering any unreasonable gifts, entertainment, or other things of
       value to the other Party's employees, their fomllles, or any third parties. Including government officials. In connection with
       the sale, purchase or delivery of Product pursuant to these Standard Terms & Conditions.

 10.   ACCURACY OF RECORDS: Both Parties agree that all finandal settlements, billings, and reports rendered to the other
       Party or Its representatives shall correctly reflect the focts about all activities and transactions pursuant to these Standard
       Terms & Conditions. Both Parties agree to notify the other Party promptly upon discovery of any instance where the first-
       mentioned Party foils to comply with this clause. If a Party discovers or is advised of any errors or exceptions related to Its
       Involdng, both parties will together review the nature of the errors or exceptions, and the defoulting Party will, if appropriate,
       promptly take corrective actions and adjust the relevant Invoice or refund overpayments.

 11.   COMPLIANCE WITH LAW:.

       Each Party undertakes to the other:
            (i) that the execution and performance ofits obligations relating to this transaction do not violate or
                conflict with any law applicable to it or with any order ofany governmental or regulatory body or
                any contractual restriction binding upon it; and
            (ii) that it has complied with and will comply with all laws, regulations, orders, and requirements ofall
                 competent authorities relating to the performance its duties relating to the matters covered by
                  these Standard Terms & Conditions.
       Notwithstanding anything in these Standard Terms & Conditions to the contrary, no provision will be Interpreted or applied
       so as to require either Party to do, or refrain from doing, anything which would constitute a violation of, or result In a loss of
       economic benefit under. United States Anti-Boycott and other export laws and regulations. Buyer agrees that It will not
       purchase Product from Seller for or In connection with any vessel that Is, at the time of the purchase:

            (I)        flagged In a U.S.-sanctloned country (currently Cuba, Iran, Syria, Sudan, and North Korea);

            (II) owned,operated, or managed by, or under time charter to:

                  (A) a U.S.-sanctioned country;

                  (B) a company organized under the laws of or that Is operating from or Is a resident of a U.S.-sanctioned country
                       or Crimea; or

                  (C) a party on the List of Specially Designated Nationals and Blocked Persons(the "SDN List") published by the
                      U.S. Treasury Department's Office of Foreign Assets Control or which Is owned 50% or more. Individually
                      or in the aggregate, by one or more SDN-Listed parties; or

                  (D) a party on the EU Consolidated List of Persons, Groups and Entities Subject to EU Financial Sanctions(the
                      "EU Consolidated Llsf) or which is majority-owned or controlled by one or more parties on the EU
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 31 of 56 PageID #: 31



                       Consolidated List, or which is otherwise subject to asset-freezing measures under EU Member State laws;
                       or


             (ill) predominantly engaged in earring cargo to or from any U.S.-sanctioned Country or Crimea.

       Both Parties represent that they wiil not make any improper payments of money or give anything of value to a govemment
       official in connection vMth the activities covered by these Standard Terms & Conditions, nor will they make Improper
       payments to a third party knowing or suspecting that the third party will give the payment or thing of value, or a portion of it,
       to a govemment official.

 12.   CHOICE OF LAW AND LITIGATION:

       (a)        Any question conceming the construction, meaning, or effect of these Standard Terms & Conditions or any
                  dispute conceming the rights, duties, or obligations of the Parties under these Standard Terms & Conditions,
                  without prejudice to Seller's rights to enforce any maritime lien arising hereunder in any jurisdiction, will be
                  govemed by the laws of the State of New York to the exclusion of any conflicts of law rules which would apply
                  those of another jurisdiction.

       (b)        Any claim or controversy arising out of or relating to these Standard Terms & Conditions wiil be settled exclusively
                  in the state or federai courts of Manhattan County, New York, New York, and the parties consent to personal
                  jurisdiction there.

 13.   GENERAL:

       (a) Strict Performance. Waiver The right of either Party to require strict performance will not be affected by any prior waiver
            or course of dealing. All rights and remedies are cumulative, and election of one remedy does not exclude another.

       (b) Buver Actinc as Aoent: If the order for Products was placed by Buyer acting as agent on behalf of a disclosed or
           undisclosed principal. Buyer will be liable for performance of ail obligations to the Seiier, including payment.

       (c) Assignment: Seller may assign to an Affiiiate or other supplier the obligations of Seller described in these Standard
           Terms & Conditions without the consent of the Buyer, in which event any such assignee vMil enjoy and be entitled to
           exercise against Buyer any and all rights of the Seller.

       (d) Product Discontinuance: Seiier may discontinue the sale at any port of any Product without liability or further obligation.

       (e) Trademarks: Nothing contained in these Standard Terms & Conditions confers upon the Buyer the right to use Seller's
             trademarks, trade dress, or brand names.

        (f) Severabilitv: Should any provision of these Standard Terms & Conditions be determined by a court to be inconsistent
            with or contrary to applicable law or otherwise unenforceable, that provision shall be deemed amended or omitted to
            conform with the relevant law without affecting any other provision or the general validity of these Standard Terms &
             Conditions.


       (g) Governing Terms: The terms set forth herein will prevail over any terms put fonward by the Buyer unless the Seller
           expressly agrees to those terms in writing. No conduct by the Seller, its Affiliates, or its Agents will be deemed to
           constitute acceptance of any terms put forward by the Buyer. Headings are included as a reference only and shall not
           in any way affect the meaning or interpretation of these Standard Terms & Conditions.

       (h) No Variation: Unless otherwise agreed in writing, these Standard Terms & Conditions contain all of the terms of the
           agreement between the Parties, and no statements made outside tfiese Standards Terms & Conditions in brochures,
           catalogues,sales literature, correspondence, or oraiiy during negotiations are intended to have contractual effect.

       (i) Right to Enforce: The Affiliates and Agents as defined herein will have the right to enforce and rely upon the terms of
           this Contract No other person or entity not a Party to these Standard Terms & Conditions will have rights to enforce
           any of its provisions.

       ti) The United Nations Convention on Contracts for the International Sale of Goods shall not apply to these Standard
           Terms & Conditions or to any other agreement in which they are incorporated unless otherwise expressly provided.




Sincerely,
Sales Operations - Contracting
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 32 of 56 PageID #: 32



 Fuels & Lubricants Customer Service
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 33 of 56 PageID #: 33




           EXHIBITS
       Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 34 of 56 PageID #: 34
                                                                                               E:^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of MA/ B/BJING BREEZE AND OWNERS
             0/0 BOUCHARD TRANSPORTATION CO. INC
             58 SOUTH SERVICE ROAD SUITE 150                                       Page No                                         1/1
             MB.VILLENY 11747                                                       Invoice No                               36278185
             USA                                                                    Invoice Date                           27 Mar 2019

                                                                                   Customer No                                 101172
                                                                                   Order No                                2601601437
                                                                                    Due date                               30 Apr 2019
                                                                                   Inco-terms                                       DAP
             Bill to                                                               Payment term           30 days end of month (invoice)
             Master and Owners of MA/ EVENING BREEZE AND OWNERS
             C/0 BOUCHARD TRANSPORTATION CO. INC                                   Contact Person                        Stephen Landry
             58 SOUTH SBtVICE ROAD SUITE 150                                       Phone                                 1-855-412-0683
             MELVILLE NY 11747                                                     Fax
             USA




Shipping Origin: MARTIN ENERGY SERVICES LLC. PASCAGOULA,39581, MS,
Pert: PASCAGOULA MS 39581
CN Code:                                                                                                     Invoice currency       USD




  Del Date                  Qty   Description                                    Volume/weight      UoM          Price             Value TX
  Del Receipt No                            BoL No


  09 Mar 2019           9         M-GARD 410 NC DRUM 55USG               Pack          495.000      UG6         9.39            4,648.05 OO
  791723                                  343075
  Material code: 121591




  TAX AND REGISTRATION NUMBBt




  HEADBl TEXTS
       BcxonMobil's economic interest in your payment may have been sold to another affiliate, but seller retains title to your payment and
       collection rights.

       ExxonMobil's Terms and Conditions of Sale shall apply to this order unless otherwise documented by both parties. Details are available
       on the web at www.exxonmobil.com/lube sales terms.




Payment term*                             Due date      Amount due
                                                                                       Total    Net                          4,648.05 USD
30 days end of month (invoice)            30 Apr 2019    4.648.05
                                                                                       Total    Taxes                            0.00 USD
                                                                                       Total    Amount                      4,648.05   USD
           Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 35 of 56 PageID #: 35


Mobil                                                            ^ .                                            marine delivery receipt
                                                                                CUST.
OEL O FROM                                                  5/ Itl /9            KO.

 VESSEL ,
                                                                                 SHIP
                                                                                 TO                          A/,                                 ^«J91723'
 INVOICE                                                                        OELV
    TO                                                                           TO                                              B
                                                                                                                         (ANOOROWKCRS)


 OWNER'S
   NAME
                                                                                oeuvBi
                                                                                POUT
   wo
 ADDRESS
                                                                                                                   ^9^ X;/
 CUST. ORDEH NO.                 MO.O.                NEXT PORT OF CALL                                         ULTIMATE OESTINATION




             PACKAGES                                  PRODUCTS                               OFFICE CODES        PKG.
  NO.              8I2E                                                                   PRODUCT         TAX     CODE
                                                                                                                            QUANTITY     1

                                                                                                      /
  /        jOi^antc                                                  A/fd                                                   9

                                                                                                                                             1     1 i a i' £



                                   NUMBER OF
                                   EMPTY DRUMS
                                   RETURNED:




         STATE SALES AND USE TAX EXEMPTION CERTIFICATE




         All Information must be provided-To exempt sales tax ^
         STATE-i^
                                                                                                                                 80L Zm SL-i
          Name of Vessel


         Home Port

         The undersigned certiltes that the products identified on the at)Ove defiveiy receipt are exempt from the State Sales/and Use Tax
         tor the fotlowing reasons;(Check appropriate tx}x)



             B'^'^Xdrnption is claimed because such products are for use as fuel or supplies for a vessel:
                   O       Engaged in Foreign or Interstate Commerce
                   □       Engaged In Commercial Fishing Business
             □      Other




                                                      Registration/License Number.

          The vendee agrees that if the material purchased tax free under this exemption certificate is used or disposed of ottierwise than as
          herein specified, the vendee shall pay the tax. Including interest and penalties on such material to the taxing authority or witi reim
          burse the vendor for any tax, including interest and penalties assess^ by the taxing authority. The aijove goods received In good
          order and bought and sold on credit of the vessel for continuation of the voyage.



                 ' DATE                                 OFFICER OH AUrHORI2ED4tEPRESENTATlVE

                                                                  ORIGINAL BILLING LOCATION
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 36 of 56 PageID #: 36




           EXHIBIT 4
       Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 37 of 56 PageID #: 37
                                                                                               E:^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of B/ENING BRSZE
             C/0 BOUCHARD TRANSPORTATION COMPANY
             58 SOUTH SB^ICE ROAD, SUITE 150                                        Rage No                                          1/1
                MaVILLENY         11747                                             Invoice No                                  36468938
                USA                                                                 Invoice Date                            12 Apr 2019

                                                                                    Customer No                                 101437
                                                                                    Order No                                1032454251
                                                                                    Due date                               31 May 2019
                                                                                    Inco-terms                                       FOB
             Bill to                                                                Payment term           30 days end of month (invoice)
             Master and Owners of EVENING BREEZE
             C/0 BOUCHARD TRANSPORTATION COMPANY                                    Contact Person                          Heidi Tingiey
             58 SOUTH SERVICE ROAD, SUITE 150                                       Phone                                  506-389-6047
             MELVILLE NY          11747                                             Fax
             USA




Shipping Origin: I M T T - FUB.S:OBO:01G4, Bayonne,07002, NJ,
Port: BAYONNE (NJ)
Shipping conditions: Vessei Pickup
CN Code: 1                                                                                                    Invoice cunency        USD




  Del Date                  Qty    Description                                    Volume/weight      UoM          Price             Value TX
  Dei Receipt No                             BoL No


  08 Apr 2019          < MAR> SI5 NRLM N0.2 DSL ADD DYED (NBulk       15,000.000 UGL                         2.171900           32,578.50 DO
  MDR757754                    3008258402                    Text Codefs): 0114
  PRODUCT 113248 IS DYB> DIESEL FUEL, NONTAXABLE USE ONLY, PBJALTY FOR TAXABLE USE
  Material code: 113248

  TAX SUMMARY
  FED LUST FUND - DYED                                15,000.00 UGL      USDS         0.001000 1 UGL              USD              15.00

  TAX AND REGISTRATION NUMBER




  HEADER TEXTS
       BcxonMobil's economic interest in your payment may have been sold to another affiliate, but seller retains title to your payment and
       collection rights.

       We hereby certify that these goods were produced in compliance with the Fair Labor Standards Act of 1938 as amended.
       This invoice is not subject to a further credit note.



  ITEM TEXT CODE EXPLANATION
      0114 - 15 ppm sulfur (maximum) Dyed Ultra-Low Sulfur Diesel Fuel. For use in all nonroad diesei engines. Not for use in highway
      vehicles or engines except for tax-exempt use in accordance with section 4082 of the Internal revenue Code. Dyed diesei fuel.
      Nontaxabie use only. Penalty for taxable use. This fuel meets the standards for Sulfur and Cetane Index or Aromatics content of 40
      CFR 80.29 and is only for tax-exempt use in diesei motor vehicles as defined under section 4082 of the Internal Revenue Code.




Rayment tenns                              Due date        Amount due
                                                                                       Total    Net                         32,578.50 USD
30 days end of month (Invoice)            31 May 2019       32,593.50
                                                                                       Total    Taxes                             15.00 USD
                                                                                       Total    Amount                     32,593.50    USD




                                   ExxonMobQ Oil Corporation 22777 Springwoods Village Parkway , Spring , TX 77389
        Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 38 of 56 PageID #: 38

E:!$i^onMobil                                                                                                 marine delivery receipt
OEL'O PROM
                                                                              OUST
                                                                               NO.
                                                                                        \{W)
 VESSEL Cue.f\Vv^                                                              SHIP
                                                                                TO                                                           757754
 INVdCe                                                                        DEL'O
   TO                                                                           TO
                                                                                                                       (AND OR OWNERS)


OWNER'S
 NAME
  AND
                                                                                                              kC\         DA'rE DB-D TO
                                                                                                                          VESSEL
AOOftESS                                                                                        0 fN's-i.'Nrv
GUST. ORDER NO.                 M.O.O              f«XT PORT OF CALL                                          ULTIMATE DESTINATION




             PACKAGES                                                                        OFFICE COOES
                                                                                                                           QUANTITY
  NO.              SIZE                                                                 PRCXXJCT        TAX


               ^vilC                             /\y\x>D




                                  NUMBER OF
                                  EI^TV DRUMS
                                  RETURfCO;                                                                             \B>.000


        STATE SALES AND USE TAX EXEMPTION CERTIRCATE




        All information must be provided—To exempt sales tax
        STATE..a/:t
        Name o1 Vessel      GjeA;a<;              VrTeez^
        Home Port
                          iJ3
              undersigned certifies that the products Identified on the above delcvery receipt are exempt from the State Safes/and Use Tax
        fW the loAowing reasons: (Check appropriate box)


               — Exemption is claimed because such prcKlucts are for use as fuel or supplies for a vessel:
                  -^^h-^gaged in Foreign or Interstate Commerce
                   □      Engaged in Commercial Fishing Business
             □     Other




                                                    Registration/License Number

        The vendee agrees that if the materai purchased tax free under this exemption certificate is used or disposed of otherwise than as
        herein specified, the vendee shall pay the tax. Including interest and penalties on such material to the taxing authority or will reim
        burse the vendor for any tax. Including interest and penalties assessed by the taxing authonty. The above goods received in good
        order and bought and sold on credit of the vessel for (xintinuation of the voyage.




                   DATE                  Si^TURE QEi^RCER OR AUTHORIZED REPRESENTATIVE              /                              TITLE


                                                                 ORIGINAL BILLING LOCATION
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 39 of 56 PageID #: 39




           EXHIBIT 5
      Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 40 of 56 PageID #: 40
                                                                                               E:;fi^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of MA/ EVENING BREEZE AND OWNERS
             C/0 BOUCHARD TRANSPORTATION CO. INC
             58 SOUTH SB^ICE ROAD SUITE 150                                        Page No                                               1/1
             MELVILLE NY 11747                                                      Invoice No                                     36554750
             USA                                                                    Invoice Date                              22 Apr 2019

                                                                                   Customer No                                    101172
                                                                                   Order No                                   2601705569
                                                                                   Due date                                   31 May 2019
                                                                                   Inco-terms                                           DAP
             Bill to                                                               Payment term              30 days end of montti (invoice)
             Master and Owners of MA/ EVENING BREEZE AND OWNB^
             C/0 BOUCHARD TRANSPORTATION CO. INC                                   Contact Person                           Stephen Landry
             58 SOUTH SERVICE ROAD SUITE 150                                       Phone                                    1-855-412-0683
             MaVILLE NY 11747                                                      Fax
             USA




Shipping Origin: JOHN W STONE OIL DISTRIBUTOR LLC. Gretna.70053, LA.
Port: PORT FOURCHON LA 70357
CUSTOMER ORDER REFB^CE P0#9056980
CN Code:                                                                                                        Invoice currency         USD



  Del Date                  Qty   Description                                    Volume/weight         UoM          Price              Value TX
  Del Receipt No                            BoL No


  15 Mar 2019          5          M-GARD ADL 40 ST DRUM 55USG            Pack          275.000         UG6         13.13            3.610.75 DO
  684511                                  F042646B
  Material code: 104875




  15 Mar 2019          6          M-DB.V 1300SUP 15W40 PAIL 5USG         Pack           30.000         UG6         12.66              379.80 DO
  684511                                  F042646B
  Material code: 122490




  TAX AND REGISTRATION NUMBBl




  HEADB^ TEXTS
       ExxonMobil's economic Interest In your payment may have been sold to another affiliate, but seller retains title to your payment and
       collection rights.

       BcxonMobll's Terms and Conditions of Sale shall apply to this order unless otherwise documented by both parties. Details are available
       on the web at www.exxonmobil.com/lube sales terms.




Rayment tmms                              Due date      Amount due
                                                                                       Total     Net                               3.990.55 USD
)0 days end of month (Invoice)            31 May 2019    3.990.55
                                                                                       Total     Taxes                                0.00 USD
                                                                                       Total     Amount                        3.990.55    USD
        Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 41 of 56 PageID #: 41

                                                                                                             marine delivery receipt

vESScL              1 '1 ••     t'vf
                                                                                                                                         - 684511 I
INVOICE r          U -, .!
  TO             ^..Ocr I'iC. r
                                                                                                                       l^NO on OWNtRSl


OWNER'S
 NAME
  AND
                                                                                                              Si UATE DOLD rO
ADDRESS


                                                     NEXT TORT OF CALL                                       ULTIMATE DESTINATION




          PACKAGES
                 Size




                                       NUMBER OF
                                       EMPTY DRUMS
                                       RETURNED;




       STATE SALES AND USE TAX EXEMPTION CERTIFICATE




       All information must be provided—To exempt sales tax
                        L-Oii!5 I Ui iA M
                                                 '12. -
       Name of Vessel


       Home Port              \t\jJ MdH-VC
       The undersigneO certifies that the prooucts identified on the aljove delivery receipt are exempt from the State Sales/and Use Tax
       for the following reasons:(Check appropriate boxi



          [5     Exemption is claimed because such products are for use as fuel or supplies for a vessel;
                              Engaged in Foreign or Interstate Commerce
                C             Engaged in Commercial Fishing Business
          □      Other




                                                     Registration/License Number

       The vendee agrees that if the material purchased tax tree under this exemption certificate Is used or disposed of otherwise than as
       herein specified, the vendee shall pay the tax, including interest and penalties on such material to the taxing authority or will reim
       burse the vendor for any lax, including interest and penalties assessed by the taxing authority. The above goods received in good
       order and bought and sold on credit of the vessel for continuation of the voyage.
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 42 of 56 PageID #: 42




           EXHIBITS
       Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 43 of 56 PageID #: 43
                                                                                                E^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of EVENING BREEZE
             C/0 BOUCHARD TRANSPORTATION COMPANY
             58 SOUTH SERVICE ROAD, SUITE 150                                        Page No                                            1/1
                MB.VILLENY        11747                                              Invoice No                                   36652971
                USA                                                                  Invoice Date                            30 Apr 2019

                                                                                     Customer No                                 101437
                                                                                     Order No                                1032634710
                                                                                     Due date                               31 May 2019
                                                                                     Inco-terms                                        FOB
             Bill to                                                                 Payment term           30 days end of month (invoice)
             Master and Owners of B/ENING BREEZE
             C/0 BOUCHARD TRANSPORTATION COMPANY                                     Contact Person                          Heidi Tingiey
             58 SOUTH SERVICE ROAD. SUITE 150                                        Phone                                  506-389-6047
                MB.VILLE NY       11747                                              Fax
                USA




Shipping Origin: I M T T - FUELS:OBO:01G4, Bayonne,07002, NJ,
Port: BAYONNE (NJ)
Shipping conditions: Vessel Rckup
CN Code: 1                                                                                                     Invoice currency         USD




  Del Date                  Qty    Description                                    Volume/weight       UoM         Price               Value TX
  Del Receipt No                             BoL No


  23 Apr 2019                      < MAR> SI5 NRLM N0.2 DSL ADD DYB3 (NBulk      15,000.000 UGL               2.233500            33,502.50 DO
  MDR757812                               3008307460                    Text Codefs): 0114
  PRODUCT 113248 IS DYED DIESEL FUa. NONTAXABIE USE ONLY, PeiALTY FOR TAXABLE USE
  Material code: 113248

  TAX SUMMARY
  FED LUST FUND - DYED                                15,000.00   UGL     USDS        0.001000 1 UGL               USD                15.00

  TAX AND REGISTRATION NUMBER




  HEADBt TEXTS
       BcxonMobil's economic interest in your payment may have been sold to another affiliate, but seller retains title to your payment and
       collection rights.

       We hereby certify that these goods were produced in compliance with the Fair Labor Standards Act of 1938 as amended.

       This invoice is not subject to a further credit note.



  ITBA TEXT CODE EXPLANATION
      0114 - 15 ppm sulfur (maximum) Dyed Ultra-Low Sulfur Diesel Fuel. For use in all nonroad diesei engines. Not for use in highway
      vehicles or engines except for tax-exempt use in accordance with section 4082 of the Intemal revenue Code. Dyed diesei fuel.
      Nontaxable use only. Penalty for taxable use. This fuel meets the standards for Sulfur and Cetane Index or Aromatics content of 40
      CFR 80.29 and is only for tax-exempt use in diesei motor vehicles as defined under section 4082 of the Internal Revenue Code.




Payment terms                              Due date         Amount due
                                                                                        Total   Net                          33,502.50 USD
30 days end of month (invoice)            31 May 2019        33.517.50
                                                                                        Total   Taxes                               15.00 USD
                                                                                        Total   Amount                      33,517.50     USD




                                   BcxonMobil Oil Corporation 22777 Sprfngwoods Village Parkway , Spring , TX 77389
           Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 44 of 56 PageID #: 44

E:!$^onMobil                                                                                                       marine delivery receipt
                                                                                                                   I



oeuo FROM
                                                                                  OUST.
                                                                                    NO.       UP'Fff
 VESSEL
                                                                                   SHIP
                                                                                    TO                                                         -757812 i
 INVOICE
   TO
            'Koa(!/{Ul 7p^                                                        OEL'D
                                                                                   TO
                                                                                                                           (AND OR OWNERS)


CWNEffS
                                                                                  DELIVER
 NAME
                                                                                  PORT
  AND
AOORESS
                                                                                                            cnoo^
GUST. ORDER NO                    MOD                  NEXT PORT OF CALL                                          ULTIMATE DESTINATION




             PACKAGES                                    PRODUCTS                              C^RCE COOES
                                                                                                                               OUANTITY
 NO.          ^     SIZE                                                                    PRODUCT         TAX




L                                         M%-o-


                                     NUMBBiOF
                                     EMPTY DRtAIS
                                     RETURNED:
                                                                                                                             \5.000


       STATE SALES AND USE TAX EXEMPTION CERTIFICATE




       All information must be provided- ■To exempt sales tax
       STATE                               aLIC
       Name of Vessel.


       Home Port,

       The undersigned ceitifies that the products identified on the above delivery receipt are exempt from the State Sales/and Use Tax
       for the following reasons: (Check appropriate box)



                     E)^mption is claimed t>ecause such products are for use as fuel or supplies for a vessel:
                            Engaged in Foreign or Interstate Commerce
                            Engaged in Commercial Fishing Business
                     Other                                           L



                                                        Registration/License Number

           The vendee agrees that if the material purchased tax free under this exemption certificate is used or disposed of otherwise than as
           herein specified. tt>e vendee shall pay ttie tax, including interest and penalties on such material to the taxing authority or will reim
           burse the vertdor for any tax. including interest and penalties assess^ by the taxing authority. The above goods received in good
           order and bought and sold on credit of the vessel for continuation of the voyage




                    n ATC     •
                                                          OFFJCER OR AUTHORIZED REPRESENTATIVE                                        TITLE




                                                                     ORIGINAL BILLING LOCATION
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 45 of 56 PageID #: 45




           EXHIBIT?
      Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 46 of 56 PageID #: 46
                                                                                             E;iK^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of M/V EVENING BRSZE AND OWNERS
             C/0 BOUCHARD TRANSPORTATION CO. INC
             58 SOUTH SERVICE ROAD SUITE 150                                       Page No                                           1/1
             Ma.VILLENY 11747                                                      Invoice No                                37331801
             USA                                                                   Invoice Date                            01 Jul 2019

                                                                                   Customer No                                 101172
                                                                                   Order No                                2601887073
                                                                                   Due date                               03 Sep 2019
                                                                                   Inco-teims                                       DAP
             Bill to                                                               Payment term           30 days end of month (invoice)
             Master and Owners of MA^ EVENING BREEZE AND OWNERS
             C/0 BOUCHARD TRANSPORTATION CO. INC                                   Contact Person                        Stephen Landry
             58 SOUTH SERVICE ROAD SUITE 150                                       Phone                                1-855-412-0683
             MaVILLENY 11747                                                       Fax
             USA




Shipping Origin: MARINE OIL SB^ICE INC, LINDEN,07036, NJ,
Port: aiZABETH NJ 07201
CUSTOMER ORDER REFBRENCB PO#9058533
CN Code:                                                                                                     Invoice cunency        USD



  Del Date                  Qty   Description                                    Volume/weight      UoM         Price              Value TX
  Del Receipt No                            BoL No

  24 Jun 2019          6          M-DB.V 1300SUP 15W40 PAIL 5USG         Pack           30.000      UG6        14.39             431.70 DO
  797538                                  1035228
  Material code: 122490




  24 Jun 2019          1          FRBGHT CHARGES -MA                    Pack             1.000       EA       220.00             220.00 DO
  797538                                 1035228
  Material code: 1700656




  TAX AND REGISTRATION NUMBER




  HEADER TB(TS
       BcxonMobil's economic interest in your payment may have been sold to another affiliate, but seller retains title to your payment and
       collection rights.

       BcxonMobil's Terms and Conditions of Sale shall apply to this order unless otherwise documented by both parties. Details are available
       on the web at www.exxonmobil.com/lube sales terms.




Payment temts                            Duo date      Amount due
                                                                                       Total    Net                             651.70 USD
30 days end or month (invoice)           03 Sep 2019      651.70
                                                                                       Total    Taxes                             0.00 USD
                                                                                       Total    Amount                         651.70 USD
       Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 47 of 56 PageID #: 47


Mobil                                                                                                 marine delivery receipt
                                                                            NO.



          Bouchard transportattqn.                                         oatt          ByEHIHG BREEZE
                                                                                                                (ANDOnOWNSnS)


                                                                                                                  OATEDELVTO
                                                                                                                 VEssa                 'MI/
OUST. OROEN NO.
                                              'nextPORT t^CAa                                         UUTMATE OESTlNAirON




                             FREIGHT COST $220,00




     STATE SALES AND USE TAX EXEMPTION CERTIFICATE


     All Information must be provided-To exempt sales tax
     Name of Vessel.

     Home Port.


    sv^foiioftriS'sf(cKsssiaii'sr""                                                           """""

       ° □
         D TnnTnLVi'^   r
             Engaged In Foreign or Interstate Commerce "" ^'"=1 supplies for a vessel:
              □ Engaged In Commercial Fishing Business
        □     Other




                                             Reglslralfon/Llcense Number.


    Sr°rn°sgrdfhV!:;Lsrzr.s!pra;°f?.si'!?2s
    burse the vendor for any tax, Including Interest and oanaJties         h« ihf ? „i            t   '***"9 avthorlty or will rolm-
    orver and bodghl and aoM on caddS                                                                     °°°*

      iWi?
                                  siQwrune op officer or authorized nepnesorTATtve

                                                     -M: '•■Yj V. ■ '15.!.im Loi ;/' nf «r5
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 48 of 56 PageID #: 48




           EXHIBIT 8
      Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 49 of 56 PageID #: 49
                                                                                               E:i|j^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of M/V B/ENING BREEZE AND OWNBiS
             C/0 BOUCHARD TRANSPORTATION GO. INC
             58 SOUTH SERVICE ROAD SUITE 150                                        Rage No                                           1/1
             MELVILLE NY 11747                                                     Invoice No                                   37689056
             USA                                                                   Invoice Date                           01 Aug 2019

                                                                                   Customer No                                 101172
                                                                                   Order No                                2601944273
                                                                                   Due date                               30 Sep 2019
                                                                                   inco-terms                                        DAP
             Bill to                                                               Payment term           30 days end of month (invoice)
             Master and Owners of MA/ EVENING BREEZE AND OWNERS
             C/0 BOUCHARD TRANSPORTATION CO. INC                                   Contact Person                        Stephen Landry
             58 SOUTH SERVICE ROAD SUITE 150                                       Phone                                1-855-412-0683
             MB-VILLE NY 11747                                                     Fax
             USA




Shipping Origin: MARiNE OIL SERVICE INC, LINDEN,07036, NJ,
Port: STATEN ISLAND NY 10303
CUSTOMER ORDER REFB^CE P0#9058605
CN Code:                                                                                                     Invoice currency         USD



  Del Date                  Qty   Description                                    Volume/weight      UoM         Price               Vaiue TX
  Del Receipt No                            BoL No


  02 Jul 2019         15          M-DB-VAC MX F2 15W-40 PAIL 5USG        Pack           75.000      UG6        14.39             1,079.25 DO
  797514                                 1035347
  Material code: 122215




  TAX AND REGISTRATION NUMBSt




  HEADBl TEXTS
       BcxonMobil's economic interest in your payment may have been sold to another affiliate, but selier retains titie to your payment and
       coliection rights.

       BcxonMobil's Terms and Conditions of Sale shall apply to this order unless othenvise documented by both parties. Details are available
       on the web at www.exxonmobil.com/lube sales terms.




Payment temt*                             Due date      Amount duo
                                                                                       Total    Net                             1,079.25 USD
30 days end of month (invoice)            30 Sep 2019     1.079.25                                                                 0.00 USD
                                                                                       Total    Taxes
                                                                                       Total    Amount                      1,079.25    USD
             Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 50 of 56 PageID #: 50

                                                                                                             marine delivery receipt
DEL'D FHOM
I VESSEL         EVENING BREEZE
                                                                                                             II                          -797514 i
                                                                                           EVENING BREEZR
                                                                                                                       (AND OR OWNERS)


 OWNER'S
  NAME                                                                                                                   DATE DEL'D TO
   AND
                                                                                           STATEN I.SLAND,.NY
 ADDRESS


                               M.O.D.              NEXT PORT OF CALL                                         ULTIMATE DEST NAT ON




             PACKAGES                                PRODUCTS                             OFFICE COOES          PKG.
                   SIZE                                                                 PRODUCT      TAX        CODE



              PAIL               M-DELVAC MX F2 15w40                                                                   75      GL




                                NUMBER OF
                                EMPTV DRUMS
                                RETURNED:




       STATE SALES AND USE TAX EXEMPTION CERTIFICATE




       All Information must be provided—To exempt sales tax
       STATE


       Name of Vessel


       Home Port

       The undersigned certifies that the products identified on the above delivery receipt are exempt from the State Saies/and Use Tax
       for the following reasons: (Check appropriate box)



             TJ ^emptlon is claimed because such products are for use as fuel or supplies for a vessel:
                  0       Engaged In Foreign or Interstate Commerce
                   □      Engaged in Commercial Fishing Business
             □     Other




                                                   Registration/License Number

       The vendee agrees that if the material purchased tax free under this exemption certificate is used or disposed of otherwise than as
       herein specified, the vendee shall pay the tax, including interest and penalties on such material to the taxing authority or will reim
       burse the vendor for any tax. including interest and penalties assessed by the taxing authority. The atx}ve goods received in good
       order and bought and sold on credit of the vessel for continuation of the voyage.




                                        SIGNATURE OF OFFICER OR AUTHORIZED REPRESENTATIVE
                                                                                                                                                 !
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 51 of 56 PageID #: 51




           EXHIBIT 9
       Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 52 of 56 PageID #: 52
                                                                                                E^^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of EVENING BRSZE
             C/O BOUCHARD TRANSPORTATION COMPANY
             58 SOUTH SB^ICE ROAD, SUITE 150                                         Page No                                           1/1
             MB.VILLENY           11747                                              Invoice No                                   38090920
             USA                                                                     Invoice Date                           04 Sep 2019

                                                                                     Customer No                                  101437
                                                                                     Order No                                1034019797
                                                                                     Due date                                31 Oct 2019
                                                                                     Inco-terms                                      FOB
             Bill to                                                                 Payment term           30 days end of month (invoice)
             Master and Owners of EVENING BREEZE
             C/O BOUCHARD TRANSPORTATION COMPANY                                     Contact Person                          Heidi Tingley
             58 SOUTH SB^ICE ROAD, SUITE 150                                         Phone                                  506-389-6047
             MB-VILLENY           11747                                              Fax
             USA




Shipping Origin: I M T T - FUaS:OBO:01G4, Bayonne,07002. NJ,
Port: BAYONNE (NJ)
Shipping conditions: Vessel Pickup
CN Code: 1                                                                                                     Invoice currency        USD




  Del Date                  Oty    Description                                    Volume/weight       UoM         Price               Value TX
  Del Receipt No                             BoL No


  30 Aug 2019         < MAR> SI5 NRLM N0.2 DSL ADD DYED (NBulk        15,000.000 UGL                          1.991500            29,872.50 DO
  MDR758346                    3008687123                    Text Codefs): 0114
  PRODUCT 113248 IS DYB3 DIESEL FUEL, NONTAXABIE USE ONLY. PENALTY FOR TAXABLE USE
  Material code: 113248

  TAX SUMMARY
  FED LUST FUND - DYBD                                15,000.00   UGL     USDS        0.001000 1 UGL               USD               15.00

  TAX AND REGISTRATION NUMBER




  HEADER TEXTS
       BcxonMobii's economic interest in your payment may have been sold to another affiliate, but seller retains title to your payment and
       collection rights.

       We hereby certify that these goods were produced in compliance with the Fair Labor Standards Act of 1938 as amended.
       This invoice is not subject to a further credit note.



  ITBfl TEXT CODE EXPLANATION
      0114 - 15 ppm sulfur (maximum) Dyed Ultra-Low Sulfur Diesel Fuel. For use in all nonroad diesel engines. Not for use in highway
      vehicles or engines except for tax-exempt use in accordance with section 4082 of the Intemal revenue Code. Dyed diesel fuel.
      Nontaxable use only. Penalty for taxable use. This fuel meets the standards for Sulfur and Cetane Index or Aromatics content of 40
      CFR 80.29 and is only for tax-exempt use in diesel motor vehicles as defined under section 4082 of the Internal Revenue Code.




RByment teims                              Due date         Amount due
                                                                                        Total    Net                         29,872.50 USD
30 days end of month (invoice)             31 Oct 2019       29.867.50                  Total    Taxes                              15.00 USD
                                                                                        Total    Amount                     29,887.50     USD




                                   BotonMobil Oil Corporation 22777 Springwoods Village Parkway , Spring , TX 77389
         Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 53 of 56 PageID #: 53
E:^onMobil                                                                                                      marine delivery xeceipt
DELt)FROM                                            DATE ft -Sr^ lQ>
 VESSEL

                                                                                                                                             - 758346
 INVOICE

                                                                                                                          (AND OR OWNERS)


OWNERS
  NAME                                                                          DELI
  AND
ADDRESS
                                                                                PORT
                                                                                                                                            _aiSO_:_lQ
OUST. ORDER NO                  MOD                  Ne)CT PORT OF CALL                                         ULTMATE DESTINATION




            PACKAGES                                   PRODUCTS                             OFFICE CODES           PK6.
 NO               SIZE                                                                                                       OUANTrrY
                                                                                          PRODUCT      TAX        CODE



                                           MlSO




                                                                                                                                                  »,V;--'•»'.••                  ^V-.
                                                                                                                                                  ir'*:         »;'.■• ••rtrtA. -**»■'
                                                                                                                                                               rr''.- X-.-.v" •■«.*•
                                                                                                                                                  V ■ -i.* *V." t»"        -y.   V;

                                   NMBEROF
                                                                                                                           iSOOO
                                   EMPTY DRUMS
                                   RmMNEC:                                                                                                        ,:r«; .-H'. %:'? - rrf A. •'U-.*
                                                                                                                                        -
                                                                                                                                                               /r'T X'.-V WTi-




      STATE SALES AND USE TAX EXEMPTION CERTIFICATE




         All information must be provided—To exempt sales tax
      STATE


      Name of Vessel


      Home Port.

      The undersigned certifies that the products identified on the above delivery receipt are exempt from the State Sales/and Use Tax
      for the foiiowirtg reasons: (Check appropriate box)



                    ixemption is claimed because such products are for use as fuel or supplies for a vessel:
                   □     Engaged in Foreign or Interstate Commerce
                   □     Engaged in Commercial Fishing Business
            □      Other




                                                      Registration/License Number

         'Hte vendee agrees that if the material purchased tax free under this exemption certincate is used or disposed of otherwise than as
         herein specified, the vendee shall pay the tax, including interest and penalties on such material to the taxing authority or will reim
         burse the vendor for any tax. including interest and penatiies assess^ by the taxing authority. The alx>ve goods received in good
         order and bought ar>d sold on credit ol tiie vessel for continuation of the voyage.



           t/tj \ 11
                  DATE                  ^^SrytnlE OF OFFICER OR AUTHORIZED REPRESENTATTVE                                         TITLE




                                                                  ORIGINAL BILLING LOCATION
Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 54 of 56 PageID #: 54




        EXHIBIT 10
       Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 55 of 56 PageID #: 55
                                                                                             E^fi^onMobil
ORIGINAL INVOICE



             Sold to
             Master and Owners of EVENING BRSZE
             C/0 BOUCHAF© TRANSPORTATION COMPANY
             58 SOUTH SERVICE ROAD, SUITE 150                                      Rage No                                           1/1
             MB.VILLENY          11747                                             Invoice No                                   38142264
             USA                                                                   Invoice Date                           09 Sep 2019

                                                                                   Customer No                                  101437
                                                                                   Order No                                1034074719
                                                                                   Due date                                31 Oct 2019
                                                                                   Inco-terms                                      FOB
             Bill to                                                               Payment term           30 days end of month (invoice)
             Master and Owners of EVENING BREEZE
             C/0 BOUCHARD TRANSPORTATION COMPANY                                   Contact Person                          Heidi Tingley
             58 SOUTH SERVICE ROAD, SUITE 150                                      Phone                                  506-389-6047
             MB.VILLENY          11747                                             Fax
             USA




Shipping Origin: I M T T - FUELS:OBO:01G4, Bayonne,07002, NJ,
Port: BAYONNE (NJ)
Shipping conditions: Vessel Pickup
CN Code: 1                                                                                                   Invoice currency        USD




  Del Date                 Qty    Description                                    Volume/weight      UoM          Rice               Value TX
  Del Receipt No                            BoL No


  07 Sep 2019         < MAR> SI5 NRLM N0.2 DSL ADD DYED (NBulk        10,001.000 UGL                        2.020800            20,210.02 DO
  MDR758377                    3008700042                    Text Codefs): 0114
  PRODUCT 113248 IS DYB) DIESEL FUEL, NONTAXABLE USE ONLY, PB4ALTY FOR TAXABLE USE
  Material code: 113248

  TAX SUMMARY
  FED LUST FUND - DYED                               10,001.00 UGL      USD6         0.001000 1 UGL              USD               10.00


  TAX AND REGISTRATION NUMBER




  HEADBl TEXTS
       BcxonMobil's economic interest in your payment may have been sold to another affiliate, but selier retains title to your payment and
      collection rights.

       We hereby certify that these goods were produced in compliance with the Fair Labor Standards Act of 1938 as amended.
      This invoice is not subject to a further credit note.



  ITBA TEXT CODE EXPLANATION
      0114 - 15 ppm sulfur (maximum) Dyed Uitra-Low Sulfur Diesel Fuel. For use in all nonroad diesel engines. Not for use in highway
      vehicles or engines except for tax-exempt use in accordance with section 4082 of the Internal revenue Code. Dyed diesel fuel.
      Nontaxable use only. Penalty for taxable use. This fuel meets the standards for Sulfur and Cetane Index or Aromatics content of 40
       CFR 80.29 and is only for tax-exempt use in diesel motor vehicles as defined under section 4082 of the Internal Revenue Code.




Payment terms                             Due date        Amount due
                                                                                       Total   Net                          20,210.02 USD
30 days end of month (invoice)            31 Oct 2019      20,220.02                   Total   Taxes                              10.00 USD
                                                                                       Total   Amount                      20,220.02    USD




                                  ExxonMobQ Oil Cofporatlon 22777 Springwoods Village Parkway , Spring , TX 77389
       Case 1:19-cv-06732-FB-RML Document 1 Filed 12/09/19 Page 56 of 56 PageID #: 56

E}!$;^onMobil                                                                                                   marine delivery receipt
OELD FROM

 VESSEL
                                                     D»n9/-7//9                 CUST.
                                                                                  NO.                nsB^-
                                                                                                                                             NO 758377 \
                                                                                                                                                                             c

 INVOICE                                                                        OEL-D                                                                                        il
                                                                                  TO
   TO
                                                                                                                          (AND OR OWNERS)



OWNER'S
 NAME
  AND                                                                                                                                               1 J.q
ADDRESS
                                                                                                         01009^
GUST ORDER NO.                   M.O.O               NEXT PORT OF CALL                                          ULTIMATE DESTINATKWI




            PACKAGES                                   PROOUCTS                              OFRCE COOES           PKG.
 NO.                SIZE                                                                  PRODUCT         TAX     CODE




                                                   {y)ho                                                                   loool




                                                                                                                                          i;*                            •'»»'
                                                                                                                                          ffr xv.<k<         ff.'.- xv.s' W!
                                                                                                                                                     ;*v-.              ;*»■;
                                                                                                                                                        iL'»               iv-
                                                                                                                           iOOOi          . yr      v'''*'- • V"'i'
                                    NUMIEn OF
                                    EMPTY DRUMS
                                                                                                                                                 nr<A:
                                    RETURNEO-




       STATE SALES AND USE TAX EXEMPTION CERTIFICATE




          All information must be provided—To exempt sales tax
       STATE


       Name of Vessel .


       Home Port.             /4Y
       The urKlersigned certifies that the products identified on the above delivery receipt are exempt from the State Sales/and Use Tax
       for the following reasons: (Check appropriate box)



                            ption is claimed because such products are for use as fuel or supplies for a vessel:
                           Engaged in Foreign or Interstate Commerce
                    □      Engaged In Commercial Fishing Business
              □      Other




                                                       RegistratiorVljcense Numtier

           The vendee agrees that if the material purchased tax free under this exemption ceiHricate is used or disposed of otherwise than as
           herein specified, the vendee shall pay the tax. including interest and penalties on such material to the taxing authority or will reim
           burse the vendor for any tax, including interest and penalties assessed by the taxing authority. The above goods received in good
           order and bought and sold on credit of the vessel for continuation of the voyage.



                    DATE                   SIGN;      OF OFFICER OR AUTHORIZED REPRESENTATIVE



                                                                    ORIGINAL BILLING LOCATION
